 



Exhibit 10.1

 

EXECUTION VERSION

 

 



 

 

 

SECURITIES EXCHANGE AGREEMENT

 


among

RCS Capital Corporation

and

Luxor Capital Partners, LP and certain other Investors identified herein




Dated as of December 12, 2014

 

 

 

 

 

 



 

 



 

TABLE OF CONTENTS

 

Page

 

Section 1. Issuance and Exchange of Preferred Shares 2 Section 2. The Closing 2
Section 3. Conditions to Closing 4 3.1 Conditions Precedent to Obligations of
the Investors and the Company on the Closing Date 4 3.2 Conditions Precedent to
Obligations of the Investors on the Closing Date 4 3.3 Conditions Precedent to
Obligations of the Company on the Closing Date 5 Section 4. Representations and
Warranties of the Company 5 4.1 Organization and Qualification 5 4.2
Authorization; Enforcement 5 4.3 No Conflicts 6 4.4 Securities 6 4.5
Capitalization 6 4.6 SEC Reports; Financial Statements 7 4.7 Material Changes;
Undisclosed Events, Liabilities or Developments; Solvency 8 4.8 Placement Agent
8 4.9 Investment Company 9 4.10 Listing and Maintenance Requirements 9 4.11
Registration Rights 9 4.12 Absence of Litigation 9 4.13 Application of Takeover
Protections 9 4.14 Compliance 9 4.15 Internal Accounting Controls 10 4.16
Sarbanes-Oxley Act 10 4.17 Reserve Regulations 10 4.18 Reliance by the Investors
10 4.19 Tax Matters 10 Section 5. Representations and Warranties of the
Investors 10 5.1 Organization; Authority 10 5.2 Title to Series A Preferred
Stock 11

 



 

 

 

 

5.3 No Public Sale or Distribution 11 5.4 Investor Status 11 5.5 No Registration
11 5.6 Experience of Each Investor 12 5.7 Access to Information 12 5.8 No
Governmental Review 12 5.9 No Conflicts 12 5.10 Prohibited Transactions;
Confidentiality 12 5.11 Restricted Securities 13 5.12 Legends 13 5.13 No Legal,
Tax or Investment Advice 13 5.14 Certain Information 13 Section 6. Restrictions
on Transfer; Other Agreements of the Parties 13 6.1 Restrictive Legends 13 6.2
Notice of Transfer, Opinions of Counsel 14 6.3 Shares Issuable Upon Conversion
15 6.4 Indenture Amendments 15 6.5 SPA Termination 16 Section 7. Definitions 16
Section 8. Registration Rights 22 8.1 Registration Statement 22 8.2 Registration
Procedures 23 8.3 Registration Expenses 25 8.4 Investor Information 25 Section
9. Indemnification; Miscellaneous 26 9.1 Indemnification 26 9.2 Dispositions 29
9.3 Fees and Expenses 29 9.4 Entire Agreement 29 9.5 Notices 29 9.6 Amendments;
Waivers 30 9.7 Construction 31 9.8 Successors and Assigns 31

 



 

 

 

 

9.9 No Third-Party Beneficiaries 31 9.10 Governing Law; Venue; Waiver of Jury
Trial 31 9.11 Survival 32 9.12 Execution 32 9.13 Severability 32 9.14
Replacement of Stock Certificates 32 9.15 Remedies 32 9.16 Payment Set Aside 33
9.17 Adjustments in Share Numbers and Prices 33 9.18 Withholding Tax Matters 33

 

Exhibits

 

Exhibit A Series B Certificate of Designation Exhibit B Series C Certificate of
Designation Exhibit C Company Counsel Legal Opinion Exhibit D Company Officer’s
Certificate Exhibit E Company Secretary’s Certificate Exhibit F Investor
Officer’s Certificate Exhibit G Form of Letter of Acknowledgement and
Representations Exhibit H Series A Conversion Notice Exhibit I Luxor Written
Consent Exhibit J Amendment No. 1 to the Put & Call Agreement

 

Schedules

 

Schedule 4.5

Schedule 4.10

Schedule 5.4

 



 

 

 

SECURITIES EXCHANGE AGREEMENT

 

THIS SECURITIES EXCHANGE AGREEMENT dated as of December 12, 2014 (this
“Agreement”), is among RCS Capital Corporation, a Delaware corporation (the
“Company”), and each investor identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”). Unless
otherwise defined, capitalized terms used in this Agreement are defined in
Section 7; references to an “Exhibit”, “Schedule” or “Section” are, unless
otherwise specified, to an Exhibit, Schedule or Section, respectively, attached
to this Agreement.

 

WHEREAS, each Investor is the holder of shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Series A Preferred
Stock”), which shares are convertible into shares of the Company’s Class A
common stock, par value $0.001 per share (the “Common Stock”), pursuant to the
terms set forth in the Certificate of Designation governing the Series A
Preferred Stock filed with the Secretary of State of the State of Delaware on
April, 29, 2014 (the “Series A COD”);

 

WHEREAS, the Series A Preferred Stock was issued to and purchased by Investors
on April 29, 2014 pursuant to a Securities Purchase Agreement dated as of April
29, 2014, among the Investors, the Company and RCAP Holdings (as amended from
time to time, the “SPA”);

 

WHEREAS, prior to or contemporaneously with the execution and delivery of this
Agreement, the Investors shall have executed and delivered a notice pursuant to
the terms of the Series A COD (the “Series A Conversion Notice”), a copy of
which is attached as Exhibit H hereto, requesting the conversion of an aggregate
of 2,171,553 shares of Series A Preferred Stock as set forth in the Series A
Conversion Notice on the terms and conditions set forth herein and therein
(the “Series A Conversion Preferred Shares”) into such number of shares of
Common Stock set forth in the Series A Conversion Notice (the “Conversion Common
Shares”);

 

WHEREAS, pursuant to a plan of reorganization intended to qualify under Section
368(a) of the Code, each Investor desires to exchange all of the shares of
Series A Preferred Stock held by it (and not otherwise being converted pursuant
to a Series A Conversion Notice), being the number of shares of Series A
Preferred Stock set forth on such Investor’s signature page to this Agreement
(the “Old Preferred Shares”) for: (i) shares of the Company’s 11% Series B
Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”),
having the rights, restrictions, privileges and preferences set forth in the
form of Certificate of Designation of Series B Preferred Stock, attached as
Exhibit A hereto (the “Series B COD”); and (ii) shares of the Company’s 7%
Series C Convertible Preferred Stock, par value $0.001 per share (the “Series C
Preferred Stock”), having the rights, restrictions, privileges and preferences
set forth in the form of Certificate of Designation of Series C Preferred Stock,
attached as Exhibit B hereto (the “Series C COD” and, together with the Series B
COD, the “New CODs”), which Series C Preferred Stock shall be convertible into
shares of Common Stock (such shares of Common Stock issuable upon conversion of
the Series C Preferred Stock, the “Series C Conversion Shares”) in accordance
with the terms of the Series C COD;

 



 

 

 

WHEREAS, the Company desires to issue to the Investors 5,800,000 shares of
Series B Preferred Stock in the aggregate, in the allocations set forth on each
Investor’s signature page to this Agreement (the “Series B Shares”) and
4,400,000 shares of Series C Preferred Stock in the aggregate, in the
allocations set forth on each Investor’s signature page to this Agreement (the
“Series C Shares” and, together with the Series B Shares, the “New Preferred
Shares”) in exchange for all of such Investor’s Old Preferred Shares, on the
terms and subject to the conditions set forth herein; and

 

WHEREAS, the New Preferred Shares and the Series C Conversion Shares are herein
referred to, collectively, as the “Securities;”

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors respectively agree, as follows:

 

Section 1. Issuance and Exchange of Preferred Shares; Conversion of Conversion
Common Shares.

 

1.1 Subject to Section 2 and the other terms and conditions of this Agreement,
at the Closing, the Company shall issue to each Investor, and each Investor,
severally and not jointly, agrees to accept from the Company, such number and
type of New Preferred Shares in exchange for such number of Old Preferred Shares
held by such Investor, in each case as set forth on such Investor’s signature
page to this Agreement.

 

1.2 Each Investor hereby agrees that, upon receipt by such Investor of its New
Preferred Shares in accordance with this Agreement, the Old Preferred Shares
previously held by such Investor shall be deemed cancelled in connection
therewith.

 

1.3 Each Investor hereby acknowledges that the Conversion Common Shares being
delivered to it in accordance with the Series A Conversion Notice are subject to
the Exchange Cap (as defined in the Series A COD) and as set forth in Section
6.5(a) of the SPA. On the Closing Date, the Company shall instruct, as directed
by the Investors, the Transfer Agent to deliver Conversion Common Shares to the
Investors, pro rata, in an amount of Conversion Common Shares, which, together
with the Common Stock held of record by the Investors, equals 9.9% of the Common
Shares outstanding on the Closing Date. The Company shall issue the remainder of
the Conversion Common Shares 65 days following the Closing Date.

 

Section 2. The Closing.

 

2.1 The issuance and delivery of the New Preferred Shares by the Company to the
Investors in exchange for their Old Preferred Shares shall take place at the
offices of Proskauer Rose LLP, 11 Times Square, New York, New York 10036, at a
closing (the “Closing”) on the Closing Date.

 

2.2 At the Closing, the Company will deliver or cause to be delivered to each
Investor:

 



2

 

 

(a) a copy of the Company’s irrevocable instructions to the Transfer Agent, duly
executed by the Transfer Agent, instructing the Transfer Agent to deliver, on an
expedited basis, stock certificates free and clear of all restrictive and other
legends (except as expressly provided in Section 6.1 hereof) and evidencing such
number of each Investor’s New Preferred Shares registered in the name of the
applicable Investor;

 

(b) a legal opinion of Company Counsel, in the form attached hereto as Exhibit
C, executed by such counsel and delivered to the Investors;

 

(c) a certificate of an officer of the Company, dated the Closing Date,
certifying that the conditions specified in Sections 3.2(a) have been fulfilled
(the “Company Certificate”) in the form attached hereto as Exhibit D;

 

(d) a certificate of the Secretary of the Company or the Assistant Secretary of
the Company, dated as of the Closing Date, (i) certifying the resolutions
adopted by the Board of Directors approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, (ii) certifying the current versions of the Charter and By-laws of
the Company, in each case as amended, restated and/or supplemented; and (iii)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company (the “Company
Secretary’s Certificate”) in the form attached hereto as Exhibit E; and

 

(e) the PCA Amendment.

 

2.3 At or prior to the Closing, each Investor, severally and not jointly, shall
deliver or cause to be delivered to the Company:

 

(a) the certificate or certificates representing the Old Preferred Shares to be
exchanged, duly endorsed or assigned to the Company or in blank; provided,
however, the Company acknowledges the certificates representing the Old
Preferred Shares are in the custody of the Company and agrees that such
certificates shall be deemed already delivered, duly endorsed and assigned for
the purposes hereof;

 

(b) a certificate of an officer of such Investor, dated the Closing Date,
certifying that the conditions specified in Sections 3.3(a) have been fulfilled
(the “Investor Certificate”) in the form attached hereto as Exhibit F; and

 

(c) a letter of acknowledgement and representations of such Investor, dated the
Closing Date, in the form attached hereto as Exhibit G.

 

2.4 At or prior to the Closing, the following shall have occurred with respect
to the Series A Conversion Preferred Shares to be converted pursuant to the
Series A Conversion Notice:

 

(a) Subject to the delivery restrictions set forth in Section 1.3, the Company
will deliver or cause to be delivered to each Investor a copy of the Company’s
irrevocable instructions to the Transfer Agent, duly executed by the Transfer
Agent, instructing the Transfer Agent to deliver, on an expedited basis, stock
certificates free and clear of all

 



3

 

restrictive and other legends (except as expressly provided in Section 6.1
hereof) and evidencing such number of each Investor’s Conversion Common Shares
registered in the name of the applicable Investor; and

 

(b) each Investor, severally and not jointly, shall deliver or cause to be
delivered to the Company the certificate or certificates representing the Series
A Conversion Preferred Shares to be converted pursuant to the Series A
Conversion Notice, duly endorsed or assigned to the Company or in blank.
provided, however, the Company acknowledges the certificates representing the
Series A Conversion Preferred Shares are in the custody of the Company and
agrees that such certificates shall be deemed already delivered, duly endorsed
and assigned for the purposes hereof.

 

 

Section 3. Conditions to Closing.

 

3.1 Conditions Precedent to Obligations of the Investors and the Company on the
Closing Date. The Company’s obligation to issue the applicable New Preferred
Shares at the Closing and the obligation of each of the Investors to exchange
the applicable Old Preferred Shares at the Closing are subject to the
fulfillment prior to or at the Closing of the following conditions, any or all
of which may be waived in writing at the option of both the Company and each of
the Investors:

 

(a) Legal Investment. On the Closing Date, the exchange of the Old Preferred
Shares and the conversion of the Series A Conversion Preferred Shares shall not
be enjoined (temporarily or permanently) under, prohibited by or contrary to any
injunction, order or decree applicable to the Investors.

 

(b) NYSE Listing. All the Series C Conversion Shares shall have been approved
for listing on the NYSE, subject only to official notice of issuance.

 

 

3.2 Conditions Precedent to Obligations of the Investors on the Closing Date.
The obligation of each Investor to exchange the Old Preferred Shares to be
exchanged at the Closing is subject to the fulfillment prior to or at the
Closing of the following conditions, any or all of which may be waived in
writing at the option of the Investors:

 

(a) Representations and Warranties. The Specified Representations (other than
those that relate to a particular date or period earlier than the Closing Date)
disregarding all qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect shall be true and correct in all material
respects at the time of the Closing, except that any representation or warranty
that relates to a particular date or period earlier than the Closing Date shall
have been true in all material respects as of such date or period. For the
avoidance of doubt, even though it is not a condition to the Closing, the
failure of any representations and warranties to be true and correct shall
nevertheless be subject to indemnification in accordance with Section 9.1.

 

(b) Deliverables. The Company or the other applicable parties shall have
delivered to the Investors the deliverables contemplated in Section 2.2.

 



4

 

 

(c) New CODs. The Company shall have duly filed the New CODs with the Secretary
of State of the State of Delaware and the New CODs shall have become effective.

 

3.3 Conditions Precedent to Obligations of the Company on the Closing Date. The
Company’s obligation to issue the Securities at the Closing is subject to the
fulfillment prior to or at the Closing of the following conditions, any or all
of which may be waived in writing at the option of the Company:

 

(a) Representations and Warranties. The Investors’ representations and
warranties contained in Section 5 hereof (other than those that relate to a
particular date or period earlier than the Closing Date) disregarding all
qualifications and exceptions contained therein relating to materiality shall be
true and correct in all material respects at the time of the Closing, except
that any representation or warranty that relates to a particular date or period
earlier than the Closing Date shall have been true in all material respects as
of such date or period. For the avoidance of doubt, even though it is not a
condition to the Closing, the failure of any representations and warranties to
be true and correct shall nevertheless be subject to indemnification in
accordance with Section 9.1.

 

(b) Deliverables. The Investors shall have delivered to the Company the
deliverables contemplated in Section 2.3.

 

Section 4. Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof (except for the representations
and warranties that speak as of a specific date, which shall be made as of such
date) to the Investors as follows:

 

4.1 Organization and Qualification. The Company is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and legal authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter documents
(the “Charter Documents”). The Company is duly qualified to do business and is
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or Property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

4.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors,
members, managers or its stockholders (as applicable). Each of the Transaction
Documents to which it is a party has been (or upon delivery will be) duly
executed by the Company and is, or when delivered in accordance with the terms
hereof, will constitute, the valid and binding 



5

 

obligation of the Company enforceable against the Company in accordance with its
terms, except (a) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies, and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

4.3 No Conflicts. The execution, delivery and performance of the Transaction
Documents to which the Company is a party and the consummation by the Company of
the transactions contemplated hereby and thereby do not, and will not, (a)
conflict with or violate any provision of its Charter Documents, (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, or result in the creation of any Lien, security interest, charge or
encumbrance upon any of the properties or assets of the Company under the terms
or conditions of, any agreement, credit facility, debt or other instrument
(evidencing the Company’s debt or otherwise) or other understanding to which the
Company is a party or by which any Property of the Company is bound, or
affected, except to the extent that such conflict, default, termination,
amendment, acceleration or cancellation right would not reasonably be expected
to have a Material Adverse Effect, or (c) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or Governmental Authority to which the Company is subject (including,
assuming the accuracy of the representations and warranties of the Investors set
forth in Section 5 hereof, federal and state securities laws and regulations and
the rules and regulations of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any Property of the Company is bound or affected, except
to the extent that such violation would not reasonably be expected to have a
Material Adverse Effect.

 

4.4 Securities The Securities have been duly authorized and, when issued in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investor). Except as has already been obtained pursuant to the
Luxor Written Consent, no vote or approval of any class or series of capital
stock of or any equity interests in the Company is necessary to approve the
issuance of the Securities. The NYSE has confirmed in writing to the Company
that no stockholder approval under Section 312 of the NYSE Listed Company Manual
in required in connection with the issuance of the Securities.

 

4.5 Capitalization. The authorized, issued and outstanding capital stock of the
Company as of September 30, 2014 is as set forth in the Company’s Quarterly
Report on Form 10-Q for the three months ended September 30, 2014 and filed with
the SEC on November 14, 2014. As of the date hereof, (i) 67,948,494 shares of
Common Stock are issued and outstanding; (ii) one share of Class B Common Stock,
$0.001 par value (the “Class B Common Stock”), is issued and outstanding; and
(iii) 13,755,980 shares of Series A Preferred Stock are issued and outstanding.
As of the date hereof, and as of the Closing Date, all outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable
and have been issued in compliance in all material respects with all applicable
securities laws. Except as disclosed in the

 



6

 

SEC Reports filed prior to the date hereof, the Company did not have outstanding
at September 30, 2014 any other Options, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any of
the Securities, Common Stock or Convertible Securities or securities or rights
convertible or exchangeable into the Securities, Common Stock or Convertible
Securities. Except as disclosed in SEC Reports, and except for customary
adjustments as a result of stock dividends, stock splits, combinations of
shares, reorganizations, recapitalizations, reclassifications or other similar
events, there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders) and the issuance of the Securities will not obligate the
Company to issue the Securities or other securities to any Person (other than
the Investors) and will not result in a right of any holder of securities to
adjust the exercise, conversion, exchange or reset price under such securities.
To the knowledge of the Company, except as set forth on Schedule 4.5 hereof or
as disclosed in the SEC Reports filed prior to the date hereof and any Schedules
13D or 13G filed with the SEC pursuant to Rule 13d-1 of the Exchange Act, no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership in excess
of 5% of the outstanding Common Stock.

 

4.6 SEC Reports; Financial Statements.

 

(a) Except as set forth in SEC Reports filed prior to the date hereof, the
Company has filed all reports required to be filed by it under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the 12 months
preceding the date hereof on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension and has filed all reports required to be filed by it under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof. Such reports required to be filed by the
Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement and the Schedules to this Agreement, the “Disclosure Materials.”

 

(b) As of their respective dates (or, if amended or superseded by a filing prior
to the date hereof, then on the date of such filing), the SEC Reports filed by
the Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed (or, if amended
or superseded by a filing prior to the date hereof, then on the date of such
filing) by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. All material agreements to which the
Company is a party or to which the Property of the Company is subject are
included as part of or identified in the SEC Reports, to the extent such
agreements are required to be included or identified pursuant to the rules and
regulations of the SEC.

 



7

 

 

(c) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing (or, if amended or superseded by a filing prior to the Closing Date, then
on the date of such filing). Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 

4.7 Material Changes; Undisclosed Events, Liabilities or Developments; Solvency.
Since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in the SEC Reports (other than forward-looking
statements, risk factors and others statements cautionary in nature) filed prior
to the date hereof or in Schedule 4.7 hereto, (a) there has been no event,
occurrence or development that, individually or in the aggregate, has had or
that would result in a Material Adverse Effect, (b) neither the Company nor any
of their Subsidiaries have incurred any material liabilities other than (i)
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, and (ii) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the SEC, (c) neither the Company nor any
Subsidiary has altered its method of accounting or changed its auditors,
(d) neither the Company nor any Subsidiary has declared or made any dividend or
distribution of cash or other Property to its stockholders, in their capacities
as such, or purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock, and (e) neither the Company nor any Subsidiary has
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock-based plans. The Company has not taken any
steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. The Company is not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 4.7, “Insolvent” means (A) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
Indebtedness, (B) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (C) the Company intends to incur or believes that it will
incur debts that would be beyond its ability to pay as such debts mature, or (D)
the Company has unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted.

 

4.8 Placement Agent The Company has not engaged any placement agent or other
agent in connection with the issuance of the Securities. No commission or other
remuneration has been, or will be, paid or given directly or indirectly to any
Person for any solicitation in connection with the transactions contemplated
hereby.

 



8

 

 

4.9 Investment Company The Company is not required to be registered as, and is
not an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

4.10 Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice (written or oral) from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market other than as set forth on Schedule 4.10
hereto. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

 

4.11 Registration Rights. Except as disclosed in the SEC Reports, the Company
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other Governmental Authority that have not
expired or been satisfied or waived. No Person has registration or “piggy-back”
rights that would preempt or “cut-back” the registration rights granted to the
Investors under this Agreement.

 

4.12 Absence of Litigation. Except as disclosed in the SEC Reports (other than
forward-looking statements, risk factors and others statements cautionary in
nature) filed prior to the date hereof, to the Company’s knowledge, there is no
action, suit, claim, Proceeding, inquiry or investigation, before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the Company’s knowledge, threatened against or affecting the
Company that could, individually or in the aggregate, to have a Material Adverse
Effect.

 

4.13 Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s Charter Documents or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.

 

4.14 Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect, (a) the
Company is not in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company under), nor has the Company received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (b) the Company is not in
violation of any order of any court, arbitrator or governmental body, or (c) the
Company is not and has not been in violation of any statute, rule or regulation
of any Governmental Authority.

 



9

 

 

4.15 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

4.16 Sarbanes-Oxley Act. The Company is in compliance in all respects with
applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable rules
and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

4.17 Reserve Regulations. The Company, and each Subsidiary, is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “Margin Stock” (as defined
in Regulation U).

 

4.18 Reliance by the Investors. The Company acknowledges that the Investors will
rely upon the truth and accuracy of, and the Company’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
the Company set forth herein.

 

4.19 Tax Matters. The Company and each Subsidiary (a) has made or filed all
applicable U.S. federal, state, local and/or non-U.S. income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (b) has paid all taxes, interest, penalties and other governmental
assessments and charges, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (c) has set aside
on its books provision reasonably adequate for the payment of all material taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes on any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no basis for any such claim. The Company
and each Subsidiary has no material uncertain tax positions pursuant to FASB
Interpretation 48 (FIN 48), “Accounting for Uncertainty in Income Taxes.” The
Company is not a “United States real property holding corporation” within the
meaning of Section 897(c) of the Code.

 

Section 5. Representations and Warranties of the Investors. Each Investor,
severally and not jointly, hereby represents and warrants to the Company as
follows:

 

5.1 Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The exchange by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor

  



10

 

and constitutes the valid and binding obligation of such Investor, enforceable
against it in accordance with its terms, except (a) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies, and (c)
insofar as indemnification and contribution provisions may be limited by
applicable law. The Luxor Written Consent has been duly executed and delivered
to the Company by all the signatories thereto immediately prior to the execution
and delivery of this Agreement.

 

5.2 Title to Series A Preferred Stock. Such Investor has valid, legal and
marketable title to the Series A Conversion Preferred Shares and the Old
Preferred Shares and to all of the rights afforded thereunder, free and clear of
any and all Liens or adverse claims whatsoever. As of the Closing Date, such
Investor shall not have assigned, conveyed or transferred any interest
whatsoever (contingent or otherwise) in the Series A Conversion Preferred Shares
and the Old Preferred Shares. Upon delivery of the Series A Conversion Preferred
Shares and the Old Preferred Shares by such Investor to the Company, the Company
will acquire valid, legal and marketable title to the Series A Conversion
Preferred Shares and the Old Preferred Shares free and clear of any and all
Liens or adverse claims whatsoever. Such Series A Conversion Preferred Shares
and the Old Preferred Shares represent all of the shares of Series A Preferred
Stock acquired by such Investor under the SPA which have not been converted to
Common Stock prior to the date hereof.

 

5.3 No Public Sale or Distribution. Such Investor is acquiring the Securities in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws, and such Investor does not have a present arrangement to
effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.

 

5.4 Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act. Such Investor is not a registered
broker-dealer registered under Section 15(a) of the Exchange Act, or a member of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged
in the business of being a broker-dealer. Except as otherwise set forth on
Schedule 5.4 hereto, such Investor is not affiliated with any broker-dealer
registered under Section 15(a) of the Exchange Act, or a member of FINRA or an
entity engaged in the business of being a broker-dealer.

 

5.5 No Registration. Each Investor understands the Securities have not been and,
except as provided in Section 8 hereof, will not be registered under the
Securities Act or the securities laws of any state of the United States and that
the issuance of New Preferred Shares contemplated hereby is being made in
reliance on an exemption from such registration pursuant to Section 3(a)(9) of
the Securities Act and, as such, the New Preferred Shares will be subject to

 



11

 

the same transfer restrictions as are applicable to the Old Preferred Shares. No
commission or other remuneration has been, or will be, paid or given directly or
indirectly to any Person for any solicitation in connection with the
transactions contemplated hereby.

 

5.6 Experience of Each Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

 

5.7 Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials, and all other materials such Investor deemed necessary for
the purpose of making an investment decision with respect to the Securities and
has been afforded: (a) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the Company’s business, management and financial affairs and terms
and conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (b) access to information (including material
non-public information) about the Company and its Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(c) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Such Investor has evaluated the risks of investing in the
Securities, understands there are substantial risks of loss incidental to the
investment and has determined that it is a suitable investment for such
Investor.

 

5.8 No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

5.9 No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (a) result in a violation of the organizational
documents of such Investor, (b) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (c) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (b) and (c) above, for such that
are not material to the transactions contemplated by this Agreement and do not
otherwise affect the ability of such Investor to consummate the transactions
contemplated hereby.

 

5.10 Prohibited Transactions; Confidentiality. Such Investor has not, directly
or indirectly, and no Person acting on behalf of or pursuant to any
understanding with such Investor has, engaged in any purchases or sales in the
securities, including derivatives, of the

 



12

 

Company (including, without limitation, any Short Sales (involving any of the
Company’s securities (each, a “Prohibited Transaction”)) since the time that
such Investor was first contacted by the Company, the Agent or any other Person
regarding an investment in the Company. Such Investor covenants that neither it
nor any Person acting on its behalf or pursuant to any understanding with such
Investor will engage, directly or indirectly, in any Prohibited Transactions in
the securities of the Company (including Short Sales) prior to the time the
transactions contemplated by this Agreement are publicly disclosed. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers. 

 

5.11 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances

 

5.12 Legends. It is understood that, except as provided in Section 6.1,
certificates evidencing the New Preferred Shares may bear any legend as required
by the Blue Sky laws of any state and a restrictive legend in substantially the
form set forth in Section 6.1.

 

5.13 No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to such Investor in connection with the exchange of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its exchange of the Securities.

 

5.14 Certain Information. Such Investor acknowledges that the Company may have
material, non-public information not known to such Investor regarding the
Securities and the Company, including, without limitation information received
by the Company on a privileged basis from the attorneys and financial advisers
representing the Company and its Board of Directors. Such Investor understands,
based on its experience, the disadvantage to which such Investor is subject due
to the disparity of information between the Company and such Investor and,
notwithstanding this, such Investor has deemed it appropriate to enter into this
Agreement and engage in the transactions contemplated hereby.

 

Section 6. Restrictions on Transfer; Other Agreements of the Parties.

 

6.1 Restrictive Legends.

 

(a) Certificates representing the New Preferred Shares issued will bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form until such time as they are permitted to be
removed under this Section 6 or applicable law:

 



13

 

 

THIS SECURITY[, AS WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS
SECURITY,] HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS SECURITY[, AS
WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY,] MAY NOT BE
OFFERED FOR SALE, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT,
(II) IN THE ABSENCE OF AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS, AS EVIDENCED
(IF REQUIRED BY THE COMPANY) BY A LEGAL OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT, OR (III) UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER
REPRESENTATION LETTER AND A BROKER REPRESENTATION LETTER, IN EITHER CASE AS MAY
BE APPLICABLE) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE COMPANY AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THIS SECURITY[, OR
THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY]

 

(b) The Company shall maintain a copy of this Agreement and any amendments
thereto on file in its principal offices, and will make such copy available
during normal business hours for inspection to any party thereto or will provide
such copy to each Investor or any transferee upon its or their request.

 

(c) Whenever the legend requirements imposed by this Section 6.1 shall
terminate, as provided in Section 6.2, the respective holders of New Preferred
Shares or Series C Conversion Shares for which such legend requirements have
terminated shall be entitled to receive from the Company, at the Company’s
expense, certificates representing the New Preferred Shares or Series C
Conversion Shares, respectively, without such legend.

 

6.2 Notice of Transfer, Opinions of Counsel. Each holder of Securities bearing
the restrictive legend set forth in Section 6.1 (a “Restricted Security”),
agrees with respect to any transfer of such Restricted Security to give to the
Company (a) three Business Days prior to such transfer (i.e., T+3) written
notice describing the transferee and the circumstances, if any, necessary to
establish the availability of an exemption from the registration requirements of
the Securities Act or any state law, and (b) if in connection with such
transfer, the holder of the Restricted Security requests that the Company remove
the restrictive legend from such Restricted Security, upon reasonable request by
the Company to such transferring holder, an opinion of counsel (at the expense
of such holder), which is knowledgeable in securities law matters (including
in-house counsel), in form and substance reasonably satisfactory to the Company
to the effect that subsequent transfers of such Restricted Security will not
require registration under the Securities Act or any state law. If the holder of

 



14

 

the Restricted Security delivers to the Company an opinion of counsel (including
in-house counsel or outside counsel to an Investor or its investment adviser)
which is in form and substance reasonably satisfactory to the Company that
subsequent transfers of such Restricted Security will not require registration
under the Securities Act or any state law, and the Company, in its or its
counsel’s opinion does not reasonably disagree with such opinion, the Company
will within a reasonable period after such contemplated transfer, at the expense
of such holder, deliver new certificates for such Restricted Security which do
not bear the Securities Act legend set forth in Section 6.1 above. The
restrictions imposed by this Section 6 upon the transferability of any
particular Restricted Security shall cease and terminate when such Restricted
Security has been sold pursuant to an effective registration statement under the
Securities Act or transferred pursuant to Rule 144 promulgated under the
Securities Act. The holder of any Restricted Security as to which such
restrictions shall have terminated shall be entitled to receive from the Company
at the expense of such holder, a new security of the same type but not bearing
the restrictive Securities Act legend set forth in Section 6.1 and not
containing any other reference to the restrictions imposed by this Section 6.
Notwithstanding any of the foregoing, no opinion of counsel will be required to
be rendered pursuant to this Section 6.2 with respect to the transfer of any
securities on which the restrictive legend has been removed in accordance with
this Section 6.2. As used in this Section 6.2, the term “transfer” encompasses
any sale, transfer or other disposition of any securities referred to herein.

 

6.3 Shares Issuable Upon Conversion(a) . At any time that any Series C Shares
are outstanding, the Company shall cause to be maintained all authorizations
required for the issuance of a number of Series C Conversion Shares which the
Company may be liable to issue upon the conversion of shares of Series C
Preferred Stock from time to time remaining outstanding, in accordance with the
terms and conditions of the Series C COD. All Series C Conversion Shares shall
be newly issued shares of Common Stock or shares of Common Stock held in
treasury by the Company, shall have been duly authorized and validly issued and
shall be fully paid and non-assessable and free of any lien and shall not be
subject to any pre-emptive rights or similar rights and shall rank pari passu in
all respects with other existing Common Stock.

 

6.4 Indenture Amendments. Promptly following the Closing, each of the Company
and the Investors, in their capacity as holders of Notes, agrees to use
reasonable best efforts to take all steps necessary to amend, and cause
Wilmington Trust, National Association, a national banking association, as
trustee (the “Trustee”) to amend, by entry into a supplemental indenture, that
certain Indenture (the “Indenture”), dated as of April 29, 2014, between the
Company and the Trustee, related to the Notes, to (a) revise the 24.9% Cap (as
defined in the Indenture) contained in Section 14.01(m) of the Indenture, and
provisions appurtenant thereto, to conform to Section 7(c) of the Series C COD;
(b) revise the Limitation (as defined in the Indenture) contained in Section
14.01(k) of the Indenture, and provisions appurtenant thereto, to conform to
Section 7(a) of the Series C COD; (c) add a provision in the Indenture providing
for substantially the same terms set forth in Section 7(b) of the Series C COD;
(d) amend Section 4.13 of the Indenture and any other applicable provision of
the Indenture to the extent necessary to permit the redemption of the Series B
Preferred Stock pursuant to Section 5(a) of the Series B COD if such redemption
is permitted (including as a result of any consent to, or waiver of any
restrictions applicable to, such redemption) under all Credit Facilities (as
defined under the Indenture) which are outstanding at such time; and (e) amend
Section 14.04(d) of the Indenture,

 



15

 

but only to the limited extent and for the limited purpose of confirming that
the First Allied Contribution was not an event that would cause the adjustment
of the Conversion Rate (as defined in the Indenture) pursuant to the Indenture.

 

6.5 SPA Termination. Effective at the Closing, the Investors and the Company
irrevocably terminate the provisions of Section 6.5(b) of the SPA.

 

Section 7. Definitions. As used herein the following terms have the following
respective meanings:

 

“Affiliate,” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Agreement” has the meaning set forth in the preamble, as amended, modified or
supplemented from time to time, together with any exhibits, schedules,
appendices or other attachments thereto.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, Sunday or other day in
which banks are not required or authorized to be closed in New York City, New
York.

 

“By-laws” means the by-laws of the Company, as amended to date and presently in
effect.

 

“Charter” means the certificate of incorporation of the Company, as amended to
date and presently in effect.

 

“Charter Documents” has the meaning set forth in Section 4.1.

 

“Class B Common Stock” has the meaning set forth in Section 4.5.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” means the date and time of the Closing of the issuance of the New
Preferred Shares and the exchange of the Old Preferred Shares, which shall occur
on the day that all conditions precedent set forth in Section 2 are satisfied or
waived by the applicable parties.

 

“Code” means the Internal Revenue Code of 1986, as amended (or any successor
statute).

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Company Certificate” has the meaning set forth in Section 2.2(c).

 

“Company Counsel” means Proskauer Rose LLP.

 



16

 

 

“Company Secretary’s Certificate” has the meaning set forth in Section 2.2(d).

 

“Convertible Securities” means (i) any rights, Options or warrants to acquire
Common Stock or any other capital stock of the Company or any Subsidiary of the
Company (including Series A Preferred Stock, Series B Preferred Stock and Series
C Preferred Stock), and (ii) any notes, debentures, shares of preferred stock or
other securities or rights that are convertible or exercisable into, or
exchangeable for, Common Stock or any capital stock of the Company or any
Subsidiary of the Company.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Conversion Common Shares” has the meaning set forth in the recitals.

 

“DGCL” means the Delaware General Corporation Law.

 

“Disclosure Materials” has the meaning set forth in Section 4.6(a).

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the 120th calendar day following the Closing Date;
provided, however, that in the event the Company is notified by the SEC that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Date as to such Registration Statement
shall be the fifth Trading Day following the date on which the Company is so
notified if such date precedes the dates otherwise required above.

 

“Effectiveness Period” has the meaning set forth in Section 8.1(b).

 

“Eligible Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or OTC Bulletin Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exhibit” has the meaning set forth in the preamble.

 

“Filing Date” means the date that is 45 days after the Closing Date; provided,
however, if such date is not a Business Day, the next date that is a Business
Day.

 

“FINRA” has the meaning set forth in Section 5.4.

 



17

 

 

“First Allied Contribution” means the issuance by the Company, pursuant to the
terms of a Contribution Agreement dated as of April 3, 2014, between the Company
and RCAP Holdings, of 11,264,929 shares of Common Stock to RCAP Holdings on June
30, 2014 in exchange for all the issued and outstanding shares of common stock
of First Allied Holdings Inc.

 

“GAAP” has the meaning set forth in Section 4.6(c).

 

“Governmental Authority” means any governmental or quasi-governmental authority
including, without limitation, any federal, state, territorial, county,
municipal or other governmental or quasi-governmental agency, board, branch,
bureau, commission, court, department or other instrumentality or political unit
or subdivision, whether domestic or foreign.

 

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (iii) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (iv) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any Property acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (vii) all indebtedness
referred to in clauses (i) through (vi) above secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any Property (including accounts and contract rights)
owned by any Person, even though the Person which owns such assets or property
has not assumed or become liable for the payment of such indebtedness, and
(viii) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (i) through (vii) above.

 

“Indemnified Party” has the meaning set forth in Section 9.1(c).

 

“Indemnifying Party” has the meaning set forth in Section 9.1(c).

 

“Indenture” has the meaning set forth in Section 6.5.

 

“Insolvent” has the meaning set forth in Section 4.7.

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Certificate” has the meaning set forth in Section 2.3(b).

 

“Lien” means any mortgage, lien (statutory or otherwise), charge, pledge,
hypothecation, conditional sales agreement, adverse claim, title retention
agreement or

 



18

 

other security interest, encumbrance or other title defect in or on any interest
or title of any vendor, lessor, lender or other secured party to or of such
Person under any conditional sale, trust receipt or other title retention
agreement with respect to any Property of such Person.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

“Luxor Written Consent” means the written consent of the holders of at least a
majority of the voting power of the issued and outstanding shares of Series A
Preferred Stock substantially in the form attached hereto as Exhibit I.

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries taken as a whole on a consolidated basis, or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
any of the Transaction Documents; provided, however, that, none of the following
alone shall be deemed, in and of itself, to constitute a Material Adverse
Effect: (A) a change in the market price or trading volume of the Common Stock;
or (B) changes in general economic conditions or changes affecting the industry
in which the Company operates generally (as opposed to Company-specific changes)
so long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole.

 

“New CODs” has the meaning set forth in the recitals.

 

“New Preferred Shares” has the meaning set forth in the recitals.

 

“Notes” means the Company’s 5.00% Convertible Senior Notes due 2021 issued
pursuant to the Indenture.

 

“Notice” has the meaning set forth in Section 9.5.

 

“NYSE” means the New York Stock Exchange.

 

“Old Preferred Shares” has the meaning set forth in the recitals.

 

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Securities.

 

“PCA Amendment” means Amendment No. 1 to the Put & Call Agreement by and among
RCS Capital Corporation, Luxor Capital Partners, LP, Blue Sands LLC, Blue Sands
B Inc., Blue Sands C Inc., and Blue Sands D Inc. and the existing members of RCS
Capital Management, LLC, substantially in the form attached hereto as Exhibit J.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 



19

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prohibited Transaction” has the meaning set forth in Section 5.10.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“RCAP Holdings” means RCAP Holdings, LLC, a Delaware limited liability company.

 

“Registrable Securities” means the Securities, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

 

“Registration Statement” means each registration statement required to be filed
with the SEC under Section 8 hereof with respect to the Registrable Securities,
including (in each case) the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Restricted Security” has the meaning set forth in Section 6.2.

 

“Rule 144,” “Rule 144A,” “Rule 415,” and “Rule 424” means Rule 144, Rule 144A
Rule 415 and Rule 424, respectively, promulgated by the SEC pursuant to the
Securities Act, as such rules may be amended from time to time, or any similar
rule hereafter adopted by the SEC having substantially the same effect as such
Rule.

 

“Schedule” has the meaning set forth in the preamble.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 4.6(a).

 

“Section” has the meaning set forth in the preamble.

 

“Securities” has the meaning set forth in the recitals.

 



20

 

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the SEC promulgated thereunder, as from time to time amended.

 

“Selling Expenses” means all underwriting discounts, selling fees or commissions
and stock transfer taxes applicable to any sale of Registrable Securities.

 

“Series A COD” has the meaning set forth in the recitals.

 

“Series A Conversion Notice” has the meaning set forth in the recitals.

 

“Series A Conversion Preferred Shares” has the meaning set forth in the
recitals.

 

“Series A Preferred Stock” has the meaning set forth in the recitals.

 

“Series B COD” has the meaning set forth in the recitals.

 

“Series B Preferred Stock” has the meaning set forth in the recitals.

 

“Series B Shares” has the meaning set forth in the recitals.

 

“Series C COD” has the meaning set forth in the recitals.

 

“Series C Conversion Shares” has the meaning set forth in the recitals.

 

“Series C Preferred Stock” has the meaning set forth in the recitals.

 

“Series C Shares” has the meaning set forth in the recitals.

 

“Short Sales” has the meaning set forth in Section 5.10.

 

“SPA” has the meaning set forth in the recitals.

 

“Specified Representations” means the representations and warranties of the
Company set forth in Sections 4.1, 4.2, 4.3, 4.5, 4.6(a), 4.9, 4.14(b), 4.14(c)
and 4.16.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
a majority of the outstanding equity and/or control.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that, in the event that the Common Stock is not listed or quoted as
set forth in clauses (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 



21

 

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transaction Documents” means, collectively, this Agreement, the schedules and
exhibits attached hereto (including the Series B COD, the Series C COD, the
Series A Conversion Notice and the PCA Amendment) and any and all agreements,
certificates, instruments and other documents of any Company Party required
thereby or executed in connection herewith.

 

“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.

 

“Trustee” has the meaning set forth in Section 6.5.

 

Section 8. Registration Rights.

 

8.1 Registration Statement.

 

(a) On or prior to the Filing Date, the Company shall prepare and file with the
SEC a Registration Statement or, if a Registration Statement is then effective,
a supplement to the Prospectus, in either case covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 (or any successor provision); provided, that the Company may, in its
sole discretion, extend the Filing Date for up to ten days.

 

(b) The Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible, but in any event on or prior to the Effectiveness Date, and shall use
its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of the date that all
Registrable Securities covered by such Registration Statement have been sold or
can be sold publicly without any volume limitations under Rule 144 (the
“Effectiveness Period”).

 

(c) Notwithstanding anything in this Agreement to the contrary the Company may,
by written notice to each Investor, suspend sales under a Registration Statement
after the Effective Date thereof and/or require that each Investor immediately
cease the sale of Registrable Securities pursuant thereto and/or defer the
filing of any subsequent Registration Statement if the Company is engaged in a
material merger, acquisition or sale and the Board of Directors determines in
good faith, by appropriate resolutions, that, as a result of such activity, (A)
it would be materially detrimental to the Company (other than as relating solely
to the price of the Common Stock) to maintain a Registration Statement at such
time or (B) it is in the best interests of the Company to suspend sales under
such Registration Statement at such time. Upon receipt of such notice, each
Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Board of
Directors) the failure to require such suspension would

 



22

 

be materially detrimental to the Company. The Company’s rights under this
Section 8.1(c) may be exercised for a period of no more than 20 Trading Days at
a time and not more than three times in any 12-month period. Immediately after
the end of any suspension period under this Section 8.1(c), the Company shall
take all necessary actions (including filing any required supplemental
Prospectus) to restore the effectiveness of the applicable Registration
Statement and the ability of each Investor to publicly resell its Registrable
Securities pursuant to such effective Registration Statement.

 

8.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to each Investor copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of each
Investor. The Company shall reflect in each such document when so filed with the
SEC all reasonable comments regarding the description of the transactions
contemplated by this Agreement, the Investors, the plan of distribution or any
other Transaction Document as each Investor may reasonably and promptly propose
no later than two Trading Days after each Investor has been so furnished with
copies of such documents as aforesaid.

 

(b) (i) Subject to Section 8.1(c), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424 (or any
successor provision); and (iii) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investors thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.

 

(c) Notify each Investor as promptly as reasonably possible, and (if requested
by any Investors) confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (ii) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (iii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any
Registration Statement or Prospectus or other document contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 



23

 

 

(d) Use its reasonable best efforts to avoid the issuance of or, if such
issuance occurs, obtain the withdrawal of (i) any order suspending the
effectiveness of any Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as possible.

 

(e) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Investors in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.

 

(f) (i) In the manner required by each Trading Market, prepare and file with
such Trading Market an additional shares listing application (or applications)
covering all the Series C Conversion Shares; (ii) take all steps necessary to
cause such Series C Conversion Shares to be approved for listing on each Trading
Market as soon as possible thereafter; (iii) provide to each Investor evidence
of such listing; and (iv) except as a result of events provided for in Section
8.1(c), during the Effectiveness Period, maintain the listing of such Series C
Conversion Shares on each such Trading Market or another Eligible Market.

 

(g) Prior to any public offering of Registrable Securities, use reasonable best
efforts to register or qualify or cooperate with the selling Investors in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

(h) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates or book-entry records, as required by such Investors,
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates or records, as applicable, shall be
free, to the extent permitted by the Transaction Documents and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any of the Investors may reasonably request.

 

(i) Upon the occurrence of any event described in Section 8.2(c)(iii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration

 



24

 

Statement nor such Prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(j) Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided,
that, the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees in writing to keep such
information confidential.

 

(k) Comply with all rules and regulations of the SEC applicable to the
registration of the Registrable Securities.

 

(l) Comply with all applicable rules and regulations of the SEC under the
Securities Act and the Exchange Act, including, without limitation, Rule 172 (or
any successor provision) under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
(or any successor provision) under the Securities Act, reasonably promptly
inform the Investors in writing if, at any time during the Effectiveness Period,
the Company does not satisfy the conditions specified in Rule 172 (or any
successor provision) and, as a result thereof, the Investors are required to
make available a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.

 

8.3 Registration Expenses. The Company shall pay all fees and expenses (other
than Selling Expenses) incurred in connection with the performance of or
compliance with this Section 8 of this Agreement by the Company, including
without limitation (a) all registration and filing fees and expenses including,
without limitation, those related to filings with the SEC, any Trading Market
and in connection with applicable state securities or Blue Sky laws, (b)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities), (c) messenger, telephone and delivery
expenses, (d) fees and disbursements of counsel for the Company, (e) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (f) all
listing fees to be paid by the Company to the Trading Market. All Selling
Expenses incurred in connection with the sale of Registrable Securities shall be
borne by the Investors or other holders selling such Registrable Securities in
proportion to such Investors’ or other holders’ Registrable Securities sold.
Each Investor and other holder of Registrable Securities shall pay the expenses
of their own counsel and other advisers.

 

8.4 Investor Information. It shall be a condition precedent to the obligations
of the Company to complete the registration or Prospectus supplement filing
pursuant to this Agreement with respect to the Registrable Securities of any
Investor that such Investor furnishes to the Company the information reasonably
requested by the Company and such other information regarding itself, the
Registrable Securities and other Common Stock held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities or file a
Prospectus supplement

 



25

 

with respect to the Registrable Securities and shall complete and execute such
documents in connection with the foregoing as the Company may reasonably
request.

 

Section 9. Indemnification; Miscellaneous.

 

9.1 Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless, each Investor, each
Investor’s members, stockholders, officers, directors, agents and employees and
each Person who controls such Investor (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or based on (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby
(regardless of whether such misrepresentation, violation or breach constitutes a
failure of a condition to an applicable Closing for the benefit of any Investor
(and regardless of whether any such condition is waived by such Investor), (ii)
any breach of any agreement or obligation by the Company of any Transaction
Document (regardless of whether such breach constitutes a failure of a condition
to an applicable Closing for the benefit of any Investor (and regardless of
whether any such condition is waived by the Investor), (iii) any Proceeding with
respect to the Company, or (iv) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of Company prospectus or in any amendment or supplement thereto or in any
Company preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except to the extent that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding any Investor furnished in writing to the
Company by such Investor or its agent for use therein, or to the extent that
such information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor or its agent in writing expressly for use in the Registration
Statement, such Prospectus or such form of prospectus or in any amendment or
supplement thereto, or (B) with respect to any Prospectus, if the untrue
statement or omission of material fact contained in such Prospectus was
corrected on a timely basis in the Prospectus, as then amended or supplemented,
if such corrected Prospectus was timely made available by the Company to any
Investor, and such Investor or its agent seeking indemnity hereunder was advised
in writing not to use the incorrect Prospectus prior to the use giving rise to
Losses.

 

(b) Indemnification by the Investor. Each Investor shall, severally and not
jointly, notwithstanding any termination of this Agreement, indemnify and hold
harmless the Company, its directors, officers, agents and employees and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, from and against all Losses (i) arising out of or
based on any misrepresentation or breach of any representation or warranty made
by such Investor in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby (regardless of whether
such misrepresentation, violation or

 



26

 

breach constitutes a failure of a condition to an applicable Closing for the
benefit of the Company (and regardless of whether any such condition is waived
by the Company), (ii) any breach of any agreement or obligation by such Investor
of any Transaction Document (regardless of whether such breach constitutes a
failure of a condition to an applicable Closing for the benefit of the Company
(and regardless of whether any such condition is waived by the Company), or
(iii) arising out of (A) any violation or purported violation of securities laws
by such Investor in connection with any resale of Common Stock and (B) any
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statements or omissions are based solely upon
information regarding such Investor furnished to the Company by such Investor or
its agent in writing expressly for use therein, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Investor or its agent expressly for use in the Registration
Statement, such Prospectus or such form of prospectus or in any amendment or
supplement thereto. In no event shall the liability of any Investor hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that, the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying

 



27

 

 

Party). It shall be understood, however, that the Indemnifying Party shall not,
in connection with any one such Proceeding (including separate Proceedings that
have been or will be consolidated before a single judge) be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened Proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not such Indemnified Party is
an actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of such Indemnified
Party from all liability arising out of such action or claim, and (B) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the Indemnified Party.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 9.1(c)) shall be paid to the Indemnified Party, as incurred, within 20
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that, the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 9.1(a) or 9.1(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 9.1(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 9.1 was available
to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.1(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9.1(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net

 



28

 

proceeds actually received by such Investor from the sale of the Registrable
Securities subject to the Proceeding exceed the amount of any damages that such
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The indemnity and contribution agreements
contained in this Section 9.1 are in addition to any liability that the
Indemnifying Parties may have to the Indemnified Parties.

 

9.2 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and,
to the extent any such sales are made under the Registration Statement, shall
sell its Registrable Securities in accordance with the Plan of Distribution set
forth in the Prospectus. Each Investor further agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 8.1(c), such Investor will discontinue disposition of such Registrable
Securities under the Registration Statement until such Investor is advised in
writing by the Company that the use of the Prospectus, or amended Prospectus, as
applicable, may be resumed. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph. Each Investor agrees that the removal
of the restrictive legend from certificates or book-entry records representing
the Securities as set forth in this Section 9.2 is predicated upon the Company’s
reliance that such Investor will comply with the provisions of this subsection.
Both the Company and the Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this subsection.

 

9.3 Fees and Expenses. The Company shall pay all Transfer Agent fees, stamp
taxes and other taxes and duties levied in connection with the sale and issuance
of the Securities. Each of the Company and the Investors will be individually
responsible for their respective transaction expenses.

 

9.4 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, each party hereto will
execute and deliver to the other parties hereto such further documents as may be
reasonably requested in order to give practical effect to the intention of the
parties under the Transaction Documents.

 

9.5 Notices. All notices, consents, approvals, waivers or other communications
(each, a “Notice”) required or permitted hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be: (i) delivered
personally or by commercial messenger; (ii) sent via a recognized overnight
courier service; (iii) sent by registered or certified mail, postage pre-paid
and return receipt requested; or (iv) sent by facsimile transmission, provided
confirmation of receipt is received by sender and the original Notice is sent or
delivered contemporaneously by an additional method provided in this Section
9.5, in each case so long as such Notice is addressed to the intended recipient
thereof as set forth below:

 



29

 

 

If to the Company:

 

RCS Capital Corporation
405 Park Avenue
14th Floor
New York, New York 10022
Attention: James Tanaka, Esq., General Counsel – RCS Capital
Facsimile: (646) 861-7743

 

with a copy (which shall not constitute notice or service of process under
Section 9.5 of this Agreement) to:

 

Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention: James P. Gerkis, Esq.
Facsimile: (212) 969-2900

 

If to any Holder:

 

c/o Luxor Capital Partners, LP
1114 Avenue of the Americas
29th Floor
New York NY 10036
Facsimile: (212) 763-8001

 

with a copy (which shall not constitute notice or service of process under
Section 9.5 of this Agreement) to:

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, New York 10036
Attention: Jeffrey L. Kochian and Ryan Katz
Facsimile: (212) 872-1002

 

Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 9.5. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).

 

9.6 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought; provided, however, that
nothing in this Section 9.6 shall be deemed to prohibit an assignment or
transfer pursuant to Section 9.8 hereof. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other

 



30

 

provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

9.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Investor. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (a) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (b) such transferee has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that such transferee has
received and read this Agreement and agrees to be bound by, and shall have the
benefit of, all the terms of this Agreement to the same extent as if the such
transferee were an original party to this Agreement and shall assume all
obligations of an Investor under this Agreement, (c) either or both of the
written instruments referenced in clauses (a) and (b) of this sentence
identifies the name and address of such transferee or assignee, (d) either or
both of the written instruments referenced in clauses (a) and (b) of this
sentence identifies the Securities with respect to which such rights are being
transferred or assigned, (e) following the transfer or assignment pursuant to
this Section 9.8, the further disposition of such Securities by the transferee
or assignee is restricted under the Securities Act and applicable state
securities laws and otherwise pursuant to this Section 9.8, and (f) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.

 

9.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third-party
beneficiary of Section 9.1 and (in each case) may enforce the provisions of such
Section applicable to them directly against the parties with obligations
thereunder.

 

9.10 Governing Law; Venue; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
THE COMPANY AND EACH OF THE INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (EXCEPT WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE CHARTER, THE SERIES A COD, THE SERIES B COD OR THE
SERIES C COD), AND HEREBY IRREVOCABLY

 

31

 



 

WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY, PARENT AND EACH OF THE INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.

 

9.11 Survival. The representations and warranties contained herein shall survive
the Closing for a period of one year following the Closing Date.

 

9.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

9.13 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

9.14 Replacement of Stock Certificates. If any certificate or instrument
evidencing any of the Securities is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and the execution
by the holder thereof of a customary lost certificate or note affidavit of that
fact and an agreement to indemnify and hold harmless the Company for any Losses
in connection therewith. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement certificate or note.

 

9.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Investor and the
Company will be

 



32

 



entitled to seek specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.

 

9.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred and the Company shall remain liable for
such payments.

 

9.17 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Securities (or other securities
or rights convertible into, or entitling the holder thereof to receive directly
or indirectly Securities), combination or other similar recapitalization or
event occurring after the date hereof and prior to the Closing, each reference
in this Agreement to a number of shares or a price per share shall be adjusted
to appropriately account for such event.

 

9.18 Withholding Tax Matters. To the extent the Company determines in good faith
that any U.S. federal withholding taxes are required to be deducted or withheld
under the Code as a result of any exchange or other transactions entered into by
the Investors pursuant to this Agreement, the Company agrees (a) not to so
deduct or withhold until a reasonable time after it has made a reasonable
request for accurate and complete IRS Form(s) W-8 and/or W-9, as applicable, to
each Investor, and (b) to determine the applicable withholding liability
consistent with the forms so provided and on the basis of a good faith
determination of the Company’s current and accumulated earnings and profits for
U.S. federal income tax purposes. In the event that the Company determines in
good faith that any such withholding described in this Section 9.18 is required
at a time when no cash payment to an Investor is required under a Transaction
Document, the Company shall be entitled, and agrees, to (x) deduct such
withholding tax from the next payment required to be made to such Investor under
the Transaction Documents (and, for the avoidance of doubt, such payment shall
not be increased as a result of such withholding) and (y) promptly pay such
amount withheld to the applicable Government Authority, and provide proof of
payment to such Investor.

 

[Signature pages follow.]

 



33

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

  RCS CAPITAL CORPORATION:         By: /s/ Edward M. Weil, Jr.     Name: Edward
M. Weil, Jr.     Title: Chief Executive Officer        

 

 

 



[Signature Page – Securities Exchange Agreement]

 



 

 



 

 

 

  LUXOR CAPITAL PARTNERS, LP:         By: /s/ Norris Nissim     Name: Norris
Nissim     Title: General Counsel           Address:  1114 Avenue of the
Americas
29th Floor
New York NY 10036         Number of Old Preferred Shares:  4,268,956
Number of Series B Shares:  2,137,347
Number of Series C Shares:  1,621,436

 

 

  LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP         By: /s/ Norris Nissim
    Name: Norris Nissim     Title: General Counsel           Address:  c/o Luxor
Capital Partners, LP
1114 Avenue of the Americas
29th Floor
New York NY 10036         Number of Old Preferred Shares:  5,358,046
Number of Series B Shares:  2,682,625
Number of Series C Shares:  2,035,094

 

 

 

 

[Signature Page – Securities Exchange Agreement]

 



 

 

 



  LUXOR SPECTRUM OFFSHORE MASTER FUND, LP         By: /s/ Norris Nissim    
Name: Norris Nissim     Title: General Counsel           Address:  c/o Luxor
Capital Partners, LP
1114 Avenue of the Americas
29th Floor
New York NY 10036         Number of Old Preferred Shares:  398,756
Number of Series B Shares:  199,646
Number of Series C Shares:  151,456

 

  LUXOR WAVEFRONT, LP         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel           Address:  c/o Luxor Capital Partners, LP
1114 Avenue of the Americas
29th Floor
New York NY 10036         Number of Old Preferred Shares:  1,128,535
Number of Series B Shares:  565,026
Number of Series C Shares:  428,640

 

 

[Signature Page – Securities Exchange Agreement]

 



 

 



 

 

  OC 19 MASTER FUND, L.P.-LCG         By: /s/ Norris Nissim     Name: Norris
Nissim     Title: General Counsel           Address:  c/o Luxor Capital
Partners, LP
1114 Avenue of the Americas
29th Floor
New York NY 10036         Number of Old Preferred Shares:  430,134
Number of Series B Shares:  215,356
Number of Series C Shares:  163,374

 

 

[Signature Page – Securities Exchange Agreement]

 



 

 

 

EXHIBIT A

Certificate of Designation of 11% Series B Preferred Stock

 

 

 

 

 

 

 

 



 

 

 

   

RCS CAPITAL CORPORATION

 



 



 

CERTIFICATE OF DESIGNATION

 

Pursuant to Section 151 of the General
Corporation Law of the State of Delaware

 



 



 

11% Series B Preferred Stock

 

(Par Value $0.001 Per Share)

 

 

 

 

RCS Capital Corporation (the “Corporation”), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of
the State of Delaware (the “General Corporation Law”), hereby certifies that,
pursuant to the authority expressly granted to and vested in the Board of
Directors of the Corporation (the “Board of Directors”) by the Third Amended and
Restated Certificate of Incorporation of the Corporation (as amended from time
to time in accordance with Section 6(a) hereof, the “Certificate of
Incorporation”) which authorizes the issuance, by the Corporation, in one or
more series of up to 100,000,000 shares of preferred stock, par value $0.001 per
share (the “Preferred Stock”), and in accordance with the provisions of
Section 151 of the General Corporation Law, the Executive Committee of the Board
of Directors (the “Executive Committee”) on December 11, 2014 duly adopted the
following resolutions:

 

RESOLVED, that, pursuant to the authority expressly granted to and vested in the
Board of Directors by the provisions of Section 4.03 of the Certificate of
Incorporation and in accordance with the provisions of Sections 141(c) and 151
of the General Corporation Law, the Executive Committee, exercising all the
powers and authority of the Board of Directors, hereby authorizes, creates and
provides for the issuance of a series of Preferred Stock, par value $0.001 per
share, of the Corporation, herein designated as the 11% Series B Preferred Stock
(the “Series B Preferred Stock”), which shall consist initially of 5,800,000
shares of Series B Preferred Stock (subject to increase or decrease as set forth
herein in accordance with Section 151(g) of the General Corporation Law), and
the powers, designations, preferences and relative, participating, optional or
other special rights, and the qualifications, limitations or restrictions
thereof, of the shares of such series (in addition to the powers, designations,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock of all
series) are hereby fixed as follows (certain terms used herein being defined in
Section 2) hereof:

 

1.General.

 

(a)           The shares of such series shall be designated the 11% Series B
Preferred Stock, par value $0.001 per share (the “Series B Preferred Shares”).

 

(b)           Each Series B Preferred Share shall be identical in all respects
with the other Series B Preferred Shares.

 

(c)           The number of Series B Preferred Shares shall initially be
5,800,000, which number may from time to time be increased (but not above the
total number of authorized shares of Preferred Stock and subject to
Section 6(a)) or decreased (but not below the number of Series B Preferred
Shares then outstanding) by resolution of the Board of Directors. Whenever any
Series B Preferred Shares that have been issued are reacquired in any manner by
the Corporation, the Corporation shall take all action as may be necessary to
retire such shares and to cause such shares to resume the status of authorized
but unissued Preferred Stock, undesignated as to class or series.

 

(d)           No fractional Series B Preferred Shares shall be issued.

 

 

 

 

2.            Certain Definitions. As used herein, the following terms shall
have the following meanings:

 

“accrued and unpaid dividends”, with respect to any share of any class or
series, means an amount computed at the annual dividend rate for the class or
series of which the particular share is a part, from and including the date on
which dividends on such share became cumulative to and including the date to
which such dividends are to be accrued, less the aggregate amount of all
dividends theretofore paid thereon.

 

“Acquired Entity or Business” means a Person, business, property or asset
acquired by the Corporation or any of its Subsidiaries.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing a “Pro Forma Entity”), the Adjusted EBITDA of such Pro Forma
Entity, and which, for the avoidance of doubt, shall include pro forma
adjustment reflecting the amount of net cost savings and synergies projected by
the Corporation in good faith to be realized as a result of actions taken or to
be taken within 12 months after the date the acquisition of a Pro Forma Entity
(which cost savings or synergies shall be calculated on a pro forma basis as
though such cost savings or synergies had been realized on the first day of such
period); provided that (A) such cost savings or synergies are reasonably
identifiable and factually supportable, (B) no cost savings or synergies shall
be added pursuant to this defined term to the extent duplicative of any expenses
or charges otherwise added to LTM Adjusted EBITDA, whether through a pro forma
adjustment or otherwise, for such period, and (C) such actions have been taken
or are to be taken within 12 months after the date of determination to take such
action.

 

“Adjusted EBITDA” shall have the meaning set forth in the definition of LTM
Adjusted EBITDA.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agreement Value” shall mean, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to any such Hedging Agreement, (i) for any date on or after
the date such Hedging Agreement has been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (ii) for any
date prior to the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreement, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreement.

 

“Annual Dividend Rate” shall mean 11.00% per annum of the Liquidation Preference
if paid in cash, per Series B Preferred Share; provided, however that to the
extent a dividend for a Dividend Period is not paid in cash on the applicable
Dividend Payment Date (whether at the option of the Board of Directors or as
otherwise required by this Certificate of Designations), then the Annual
Dividend Rate for such Dividend Period with respect to dividends not paid in
cash shall mean 12.50% per annum of the Liquidation Preference.

 

2

 

 

“Beneficial Owner” shall mean a “beneficial owner” (as defined in Rules 13d-3
and13d-5 under the Exchange Act).

 

“Board of Directors” shall have the meaning set forth in the introductory
paragraph of this Certificate of Designation.

 

“Business Day” shall mean any day other than Saturday, Sunday or a day on which
state or federally chartered banking institutions in New York, New York are not
required to be open.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Certificate of Incorporation” shall have the meaning set forth in the
introductory paragraph of this Certificate of Designation.

 

“Change of Control” shall be deemed to have occurred if any of the following
occurs:

 

(a)           any “person” or “group” as defined in Rules 13d-3 and 13d-5 under
the Exchange Act (other than the current holder as of the date of the filing of
this Certificate of Designation of Class B Common Stock or its Affiliates) is or
becomes the Beneficial Owner, directly or indirectly, of the Corporation’s
Common Shares, voting or otherwise, representing 50% or more of the total voting
power or economic interests of all outstanding classes of the Corporation’s
common stock, voting or otherwise; or

 

(b)           the Corporation consolidates with, or merges with or into, another
person or the Corporation sells, assigns, conveys, transfers, leases or
otherwise disposes of all or substantially all of the Corporation’s assets, or
any person consolidates with, or merges with or into, the Corporation, in any
such event other than pursuant to a transaction in which the persons that
Beneficially Owned, directly or indirectly, the Corporation’s voting stock
immediately prior to such transaction Beneficially Own, directly or indirectly,
shares of the voting stock representing at least a majority of the total voting
power of all outstanding classes of voting stock of the Corporation or of the
continuing, surviving or transferee person (or any parent thereof) immediately
after giving effect to such transaction (all such terms having the meanings
ascribed thereto in publicly-traded convertible securities of corporate issuers
in the U.S. securities markets).

 

“Class B Common Stock” shall mean the Class B Common Stock, par value $0.001 per
share, of the Corporation.

 

“Common Shares” shall mean shares of any capital stock of any class or series of
the Corporation (including, on the Issue Date, the Class A Common Stock, par
value $0.001 per share, of the Corporation) which has no preference in respect
of dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Corporation and which is not
subject to redemption by the Corporation.

 

3

 

 

“Continuation Right” shall have the meaning set forth in Section 4(b).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Corporation” shall have the meaning set forth in the introductory paragraph of
this Certificate of Designation.

 

“Corporation Redemption Closing Date” shall have the meaning set forth in
Section 5(b).

 

“Corporation Redemption Date” shall mean December 12, 2022, March 12, 2023, June
12, 2023 and September 12, 2023 and each successive anniversary of such dates.

 

“Corporation Redemption Notice” shall have the meaning set forth in Section
5(b).

 

“Dividend Payment Date” shall mean, with respect to each Dividend Period, the
eleventh (11th) calendar day of each of January, April, July and October,
commencing on January 11, 2015; provided, however, that if any Dividend Payment
Date falls on any day other than a Business Day, the dividend payment due on
such Dividend Payment Date shall be paid on the first Business Day immediately
following such Dividend Payment Date.

 

“Dividend Payment Record Date” shall have the meaning set forth in Section 3(a).

 

“Dividend Periods” shall mean quarterly dividend periods commencing on January
1, April 1, July 1 and October 1 and ending on and including the day preceding
the first day of the next succeeding Dividend Period (other than the initial
Dividend Period, which shall commence on the Issue Date and end on and include
December 31, 2014).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, and any statute
successor thereto, in each case as amended from time to time.

 

“Exchange Agreement” shall mean that certain Securities Exchange Agreement,
dated as of December 12, 2014, entered into by and among the Corporation, the
Investor and certain of the Investor’s Affiliates, pursuant to which Series B
Preferred Shares will be issued to the Investor and certain of the Investor’s
Affiliates.

 

“FINRA” shall mean Financial Industry Regulatory Authority, Inc.

 

“GAAP” shall mean generally accepted accounting principles (GAAP), as in effect
from time to time; provided, however, that any lease that is recharacterized as
a capital lease and any obligations that are recharacterized as Capital Lease
Obligations, in each case due to a change in GAAP after the Issue Date shall not
be treated as a capital lease or Capital Lease Obligation, as the case may be,
but shall instead be treated as it would have been in accordance with GAAP in
effect on the Issue Date.

 

4

 

 

“General Corporation Law” shall have the meaning set forth in the introductory
paragraph of this Certificate of Designation.

 

“Group Member” means any member of a “group” as such term is used in Regulation
13D under the Securities Act.

 

“Hedging Agreement” shall mean any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.

 

“holder” of Series B Preferred Shares shall mean the stockholder in whose name
such Series B Preferred Shares are registered in the stock books of the
Corporation.

 

“Holder Redemption Closing Date” shall have the meaning set forth in Section
5(c).

 

“Holder Redemption Notice” shall have the meaning set forth in Section 5(c).

 

“Holder Redemption Date” shall mean December 12, 2022, and each successive
anniversary of such date.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments representing
extensions of credit, (c) all obligations of such Person issued or assumed as
the deferred purchase price of property or services (excluding (i) trade
accounts payable and accrued obligations incurred in the ordinary course of
business, (ii) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and (iii)
obligations resulting from take-or-pay contracts entered into in the ordinary
course of business)); (d) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person
(including all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person
(excluding trade accounts payable and other accrued obligations, in each case
incurred in the ordinary course of business)), whether or not the obligations
secured thereby have been assumed, but limited to the lower of (i) the fair
market value of such property and (ii) the amount of the Indebtedness so
secured, (e) all guarantees by such Person of obligations of others of the type
referred to in clauses (a), (b), (c) or (f) of this defined term, (f) all
Capital Lease Obligations of such Person, (g) net obligations of such Person
under any Hedging Agreements, valued at the Agreement Value thereof, (h) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any capital stock of such Person or any other
Person or any warrants, rights or options to acquire such capital stock, valued,
in the case of redeemable preferred interests, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, and
(i) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances, in each case, if and to the extent that any of
the foregoing indebtedness (other than under the Hedging Agreements) would
appear as a liability upon a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or joint venturer, to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness do not provide that such Person is liable therefor.

 

5

 

 

“Initial Redemption Closing Date” shall have the meaning set forth in Section
5(a).

 

“Initial Redemption Date” means June 12, 2016.

 

“Initial Redemption Notice” shall have the meaning set forth in Section 5(a).

 

“Investor” shall mean Luxor Capital Group LP.

 

“Investor Group” shall mean the Investor together with and any of its Affiliates
that own Series B Preferred Shares.

 

“Issue Date” shall mean the first date on which any Series B Preferred Shares
are issued and sold.

 

“Junior Shares” shall have the meaning set forth in Section 7.

 

“Liquidation” shall mean (A) a dissolution or winding up of the Corporation,
whether voluntary or involuntary, (B) a consolidation or merger of the
Corporation with and into one or more entities which are not Affiliates of the
Corporation which results in a Change of Control, or (C) a sale or transfer of
all or substantially all of the Corporation’s assets other than to an Affiliate
of the Corporation.

 

“Liquidation Preference” shall mean (A) Twenty-Five Dollars ($25.00) in cash per
Series B Preferred Share plus (B) all accrued and unpaid dividends added thereto
in accordance with Section 3(a).

 

“LTM Adjusted EBITDA” shall mean net income on a consolidated basis for the
Corporation and its Subsidiaries, plus interest expense, plus tax expense, plus
depreciation and amortization expense, plus employee share-based compensation
expense, plus acquisition and integration related expenses, and plus equity
issuance and related offering costs, in each case, for the trailing 12 calendar
months (“Adjusted EBITDA”), and plus, without duplication, the Acquired EBITDA
of any Pro Forma Entity acquired by the Corporation or a Subsidiary during such
period to the extent not subsequently disposed by the Corporation, and
calculated as if such acquisition occurred on the first day of such period with
adjustments made through the date of acquisition.

 

6

 

 

“Merger Liquidation” shall have the meaning set forth in Section 4(b).

 

“NYSE” shall mean the New York Stock Exchange.

 

“Parity Shares” shall have the meaning set forth in Section 7.

 

“Person” shall mean any individual, firm, partnership, corporation, limited
liability company or other entity, and shall include any successor (by merger or
otherwise) of such entity.

 

“Preferred Stock” shall have the meaning set forth in the introductory paragraph
of this Certificate of Designation.

 

“Pro Forma Entity” shall have the meaning set forth in the definition of
Acquired EBITDA.

 

“Redemption” shall mean any redemption of Series B Preferred Shares pursuant to
Section 5.

 

“Redemption Price” shall mean the product of (a) the number of Series B
Preferred Shares held by a holder of Series B Preferred Shares being redeemed at
any applicable time and (b) the Liquidation Preference plus an amount equal to
all accrued and unpaid dividends thereon from the date immediately following the
immediately preceding Dividend Payment Date to the applicable redemption date.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Senior Facilities” shall mean the Corporation’s $725.0 million senior secured
bank financing facility consisting of a senior secured first lien term loan
facility, senior secured first lien revolving credit facility and senior secured
second lien term loan facility.

 

“Senior Shares” shall have the meaning set forth in Section 9.

 

“Series A Preferred Shares” shall mean shares of the Company’s 7% Series A
Convertible Preferred Stock, par value $0.001 per share.

 

“Series B Preferred Shares” shall have the meaning set forth in Section 1.

 

“Series B Preferred Stock” shall have the meaning set forth in the introductory
paragraph of this Certificate of Designation.

 

“Series C Dividend Payment Date” shall mean the term “Dividend Payment Date” as
such term is used in the Certificate of Designation governing the Series C
Preferred Shares.

 

“Series C Preferred Shares” shall mean shares of the Company’s Series C
Convertible Preferred Stock, par value $0.001 per share.

 

7

 

 

“set apart for payment” shall be deemed to include, without any action other
than the following, the recording by the Corporation in its accounting ledgers
of any accounting or bookkeeping entry which indicates, pursuant to a
declaration of a dividend or other distribution by the Board of Directors, the
allocation of funds to be so paid on any series or class of shares of capital
stock of the Corporation; provided, however, that if any funds for any class or
series of Junior Shares or any class or series of Parity Shares are placed in a
separate account of the Corporation or delivered to a disbursing, paying or
other similar agent, then “set apart for payment” with respect to the Series B
Preferred Shares shall mean placing such funds in a separate account or
delivering such funds to a disbursing, paying or other similar agent.

 

“Shares” shall mean the total number of shares of stock that the Corporation
shall have authority to issue pursuant to Section 4.01 of the Certificate of
Incorporation.

 

“Subsidiary” or “subsidiary” of any Person shall mean and include (a) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Corporation.

 

“Trading Day” shall mean any day on which the securities in question are traded
on the NYSE or, if such securities are not listed or admitted for trading on the
NYSE, on the principal national securities exchange on which such securities are
listed or admitted for trading.

 

3.Dividends.

 

(a)           The holders of Series B Preferred Shares shall be entitled to
receive, when and as declared by the Board of Directors, out of funds legally
available for the payment of dividends, dividends per Series B Preferred Share
payable in cash at the applicable Annual Dividend Rate; provided, however, that
if any dividend payable on any Dividend Payment Date is not paid in full in cash
on such Dividend Payment Date, the amount payable as dividends on such Dividend
Payment Date that is not paid in cash on such Dividend Payment Date shall
automatically, without any further action by the Corporation, be added to the
Liquidation Preference on the relevant Dividend Payment Date at the Annual
Dividend Rate applicable with respect to dividends not paid in cash; provided
further, however, that the dividend payment payable on the initial Dividend
Payment Date shall include 56.9% of the accrued and unpaid dividends on Series A
Preferred Shares being exchanged pursuant to the Exchange Agreement through and
including the Issue Date. Each such dividend payable in cash shall be payable in
arrears to the holders of record of the Series B Preferred Shares, as they
appear on the stock records of the Corporation at the close of business on each
record date, which shall not be more than 30 days preceding the applicable
Dividend Payment Date (the “Dividend Payment Record Date”), as shall be fixed by
the Board of Directors. The amount of accrued and unpaid dividends on any Series
B Preferred Stock at any date shall be the amount of any dividends thereon,
calculated at the applicable Annual Dividend Rate, to and including such date,
whether or not earned or declared, which have not been paid; provided that an
amount equal to any dividend that was not paid in cash on any applicable
Dividend Payment Date shall be added to the Liquidation Preference in accordance
with this Section 3(a) and such dividend not paid in cash and so added shall not
be considered as an accrued and unpaid dividend for any purposes hereof.

 

8

 

 

(b)           The amount of dividends payable based on the Annual Dividend Rate
for each full Dividend Period for the Series B Preferred Shares shall be
computed by dividing the applicable Annual Dividend Rate by four (4). The amount
of dividends payable for the initial Dividend Period, or any other period
shorter or longer than a full Dividend Period, on the Series B Preferred Shares
shall be computed on the basis of four 90-day quarters and a 360-day year.
Holders of Series B Preferred Shares shall not be entitled to any dividends,
whether payable in cash, property or stock, in excess of accrued and unpaid
dividends, as herein provided, on the Series B Preferred Shares.

 

(c)           All dividends paid with respect to Series B Preferred Shares shall
be paid pro rata.

 

(d)           So long as any Series B Preferred Shares are outstanding, no
dividends, except as described in the immediately following sentence, shall be
authorized and declared and paid or set apart for payment on any series or class
or classes of Parity Shares for any period unless full accrued and unpaid
dividends have been or contemporaneously are authorized and declared and paid in
cash or authorized and declared and a sum sufficient for the payment thereof set
apart for such payment on the Series B Preferred Shares for the immediately
preceding Dividend Period and on the Parity Shares for the immediately preceding
period applicable to the Parity Shares. When dividends are not paid in full or a
sum sufficient for such payment is not set apart, as aforesaid, for the Dividend
Period referred to in the immediately preceding sentence, then all dividends
authorized and declared upon Series B Preferred Shares and all dividends
authorized and declared upon any other series or class or classes of Parity
Shares shall be authorized and declared ratably in proportion to the respective
amounts of dividends accrued and unpaid on the Series B Preferred Shares and
such class or classes or series of Parity Shares.

 

(e)           So long as any Series B Preferred Shares are outstanding, no
dividends shall be authorized and declared and paid or set apart for payment and
no other distribution shall be authorized and declared and made upon Junior
Shares (other than dividends or other distributions paid solely in Junior
Shares, or options, warrants or rights to subscribe for or purchase Junior
Shares), nor shall any Junior Shares be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of Common
Shares made for purposes of and in compliance with requirements of an employee
incentive or benefit plan of the Corporation or any subsidiary) for any
consideration (or any moneys to be paid to or made available for a sinking fund
for the redemption of any shares of such stock) by the Corporation, directly or
indirectly (except by conversion or exercise into or exchange for Junior
Shares), unless in each case the full accrued and unpaid dividends on all
outstanding Series B Preferred Shares shall have been paid in cash and on any
other Parity Shares shall have been previously paid for the immediately
preceding Dividend Period and the immediately preceding dividend period
applicable to the Parity Shares.

 

9

 

 

(f)           In any case where any Dividend Payment Date shall not be a
Business Day, then (notwithstanding any other provision of this Certificate of
Designation) payment of dividends need not be made on such date, but may be made
on the next succeeding Business Day with the same force and effect as if made on
the Dividend Payment Date; provided, however, that no interest shall accrue on
such amount of dividends for the period from and after such Dividend Payment
Date.

 

4.Liquidation Preference.

 

(a)           In the event of any Liquidation, before any payment or
distribution of the assets of the Corporation (whether capital or surplus) shall
be made to or set apart for the holders of Junior Shares, the holders of Series
B Preferred Shares shall be entitled (subject to the Continuation Right of such
holders described below) to receive an amount equal to the Liquidation
Preference plus an amount equal to all accrued and unpaid dividends from the
date immediately following the immediately preceding Dividend Payment Date to
the date of the final distribution to such holder. Until the holders of the
Series B Preferred Shares have been paid the amount specified in the first
sentence of this Section 4(a) in full, no payment will be made to any holder of
Junior Shares upon Liquidation. If, upon any such Liquidation, the assets of the
Corporation, or proceeds thereof, distributable among the holders of Series B
Preferred Shares shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any other shares of any class or series of
Parity Shares, then such assets, or the proceeds thereof, shall be distributed
among the holders of such Series B Preferred Shares and such other Parity Shares
ratably in accordance with the amounts that would be payable on such Series B
Preferred Shares and such other Parity Shares if all amounts payable thereon
were paid in full.

 

(b)           In connection with a Merger Liquidation (as defined below), each
holder of Series B Preferred Shares shall have the right (a “Continuation
Right”) to elect, by delivering written notice to the Corporation not less than
five (5) Business Days prior to the Merger Liquidation, to require the
Corporation to make provision for such holder’s Series B Preferred Shares to be
assumed by the surviving entity; provided, however, notwithstanding the election
by any of the holders of the Series B Preferred Shares of the Continuation
Right, the Corporation shall have the right, in connection with any Merger
Liquidation, to elect, by delivering written notice to the holders of Series B
Preferred Shares at any time prior to the Merger Liquidation, to redeem any or
all of the outstanding Series B Preferred Shares for an amount per Series B
Preferred Share equal to the amount specified in the Section 4(a). A “Merger
Liquidation” shall be a Liquidation which constitutes a consolidation or merger
of the Corporation with one or more entities that are not Affiliates of the
Corporation and as a result of which the Corporation is not the surviving
entity. Upon a merger or consolidation of the Corporation with one or more
entities that are Affiliates of the Corporation, the Corporation shall make
provision for the Series B Preferred Shares to be assumed by the surviving
entity.

 

(c)           Notice of any Liquidation shall be given by mail, postage prepaid,
not less than fifteen (15) days prior to the distribution or payment date stated
therein, to each holder of record of Series B Preferred Shares appearing on the
stock books of the Corporation as of the date of such notice at the address of
said holder shown therein. Such notice shall state a distribution or payment
date, the amount to be paid pursuant to Section 4(a) and the place where such
amount shall be distributable or payable.

 

10

 

 

(d)           After the payment in cash to the holders of Series B Preferred
Shares of the full amount specified in the Section 4(a) with respect to
outstanding Series B Preferred Shares, the holders of outstanding Series B
Preferred Shares shall have no right or claim, based on their ownership of
Series B Preferred Shares, to any of the remaining assets of the Corporation.
Subject to the rights of the holders of any Parity Shares, upon any Liquidation
of the Corporation, after payment shall have been made in full to the holders of
Series B Preferred Shares and any Parity Shares, as provided in this Section 4,
any other series or class or classes of Junior Shares shall, subject to the
respective terms thereof, be entitled to receive any and all assets remaining to
be paid or distributed, and the holders of the Series B Preferred Shares and any
Parity Shares as such shall not be entitled to share therein.

 

5.Redemption.

 

(a)           Subject to Section 5(d), on any date prior to the Initial
Redemption Date, the Corporation, at its option, shall have the right to redeem,
all (and not less than all) of the Series B Preferred Shares by providing
written notice to each holder of Series B Preferred Shares of its intent to
redeem all of the Series B Preferred Shares (the “Initial Redemption Notice”)
which will specify the date set for such redemption, which date shall be no more
than ninety (90) days after the Initial Redemption Notice (the “Initial
Redemption Closing Date”). Subject to Section 5(d), any such Redemption shall be
paid in cash on the Initial Redemption Closing Date, for all (and not less than
all) of the Series B Preferred Shares in an amount equal to the Redemption
Price.

 

(b)           Subject to Section 5(d), but not prior to December 12, 2022, the
Corporation, at its option, shall have the right, to redeem, on any Corporation
Redemption Date, in whole or in part, Series B Preferred Shares by providing,
not less than 30 days prior to a Corporation Redemption Closing Date, written
notice to each holder of its intent to redeem the Series B Preferred Shares
(each, a “Corporation Redemption Notice”) which will specify the number of
Series B Preferred Shares to be redeemed and the date set for such redemption,
which date shall be no more than thirty (30) days after the Corporation
Redemption Notice (the “Corporation Redemption Closing Date”); provided,
however, that if such Redemption would result in the holders of Series B
Preferred Shares owning after such Corporation Redemption Closing Date Series B
Preferred Shares with an aggregate Liquidation Preference of less than
$35,000,000 in the aggregate, then the Corporation shall be required to redeem
all (and not less than all) of the Series B Preferred Shares. Subject to Section
5(d), any such Redemption shall be paid in cash on the Corporation Redemption
Closing Date, for the Series B Preferred Shares specified in the Corporation
Redemption Notice in an amount equal to the Redemption Price.

 

(c)           Subject to Section 5(d), but not prior to December 12, 2022, each
holder, at its option, shall have the right, in its sole discretion, to require
the Corporation to redeem, on any Holder Redemption Date, in whole or in part,
its Series B Preferred Shares by providing written notice to the Corporation of
its intent to cause the Corporation to redeem such holder’s Series B Preferred
Shares (each, a “Holder Redemption Notice”) which will specify (i) the name of
the holder delivering such Holder Redemption Notice, (ii) the number of Series B
Preferred Shares to be redeemed, and (iii) that such holder is exercising its
option, pursuant to this Section 5, to require the Corporation to redeem shares
of Series B Preferred Shares held by such holder. The Corporation shall, within
fifteen (15) Business Days of receipt of such Holder Redemption Notice, deliver
to the holder exercising its rights to require redemption of the Series B
Preferred Shares a notice specifying the date set for such redemption, which
date shall be no more than ninety (90) days after the Holder Redemption Notice
(the “Holder Redemption Closing Date”). Subject to Section 5(d), any such
Redemption shall be paid in cash on the Holder Redemption Closing Date, for the
Series B Preferred Shares specified in the Holder Redemption Notice in an amount
equal to the Redemption Price.

 

11

 

 

(d)           Any Redemption shall be paid only out of any cash or surplus
available therefor under applicable Delaware law (including any cash or surplus
made available as a result of any revaluation or otherwise in accordance with
the terms of this Section 5(d)), and, if there is not a sufficient amount of
cash or surplus available, then out of the remaining assets of the Corporation
available therefor under applicable Delaware law (valued at the fair market
value thereof on the date of payment, as determined by the Board of Directors).
In connection with a Redemption, the Corporation shall take all actions required
or permitted under Delaware law to permit the Redemption of the Series B
Preferred Shares, including, without limitation, through the revaluation of its
assets in accordance with Delaware law, to make funds available under applicable
Delaware law for such Redemption or to determine the existence of sufficient
surplus, and the Corporation shall apply all of its assets to any such
Redemption except to the extent prohibited by Delaware law governing dividends
to stockholders and redemption or repurchase of capital stock.

 

(e)           In the case of any Redemption, the rights of the holders of such
Series B Preferred Shares subject to Redemption shall cease only upon the
payment in full of the Redemption Price. Until the payment in full of the
Redemption Price to such holder, the Series B Preferred Shares of such holder
shall be deemed to be outstanding and such holder shall retain all rights with
respect thereto.

 

(f)           Whenever any shares of Series B Preferred Stock are redeemed by
the Corporation pursuant to this Section 5, the Corporation shall take all
action as may be necessary to retire such redeemed shares and to cause such
redeemed shares to resume the status of authorized and unissued preferred stock,
without designation as to series.

 

6.Voting.

 

(a)           So long as any Series B Preferred Shares remain outstanding, in
addition to any other vote or consent of stockholders required by law or the
Certificate of Incorporation, the Corporation shall not, directly or indirectly
(including through merger or consolidation with any other corporation) and shall
not permit any of its Subsidiaries to, without the affirmative vote at a meeting
or the written consent without a meeting of the holders of at least a majority
of Series B Preferred Shares and the holders of the Series C Preferred Shares,
voting as a single class then outstanding (other than Section 6(a)(ii) below,
which shall only require the affirmative vote of the holders of at least a
majority of Series B Preferred Shares):

 

12

 

 

(i)           authorize or approve the issuance of any shares of, or of any
security convertible into, or convertible or exchangeable for, shares of,
Preferred Stock or any other capital stock of the Corporation, which shares rank
senior to or on a parity with Series B Preferred Shares (other than (A) the
Series C Preferred Shares, or (B) any prior or parity shares that are not
redeemable, except for a Change of Control, delisting event, or similar event,
by the holder or, with respect to Senior Shares, are not convertible and are not
equity linked) in the payment of dividends or in the distribution of assets upon
liquidation (complete or partial), dissolution or winding up of the affairs of
the Corporation, or authorize or create, or increase the authorized number of,
any class or series of capital stock of the Corporation the shares of which rank
senior to or on a parity with Series B Preferred Shares (other than (A) the
Series C Preferred Shares and (B) any senior or parity shares that are not
redeemable, except for a Change of Control, delisting event, or similar event,
by the holder or, with respect to Senior Shares, are not convertible and are not
equity linked) in the payment of dividends or in the distribution of assets upon
liquidation (complete or partial), dissolution or winding up of the affairs of
the Corporation or any security convertible into, or convertible or exchangeable
for, shares of any such class or series (other than any increase in the
authorized number of Series B Preferred Shares);

 

(ii)           amend, alter or repeal any of the provisions of the Certificate
of Designation designating the 11% Series B Preferred Stock as a series of
Preferred Stock, the Certificate of Incorporation or the Bylaws of the
Corporation so as to materially and adversely affect the powers, designations,
preferences and rights of the Series B Preferred Shares; provided, however, that
the amendment of the Certificate of Incorporation so as to authorize or create,
or to increase the authorized amount of, any Junior Shares or to increase the
authorized amount of Series B Preferred Shares shall not be deemed to affect
adversely the powers, designations, preferences and rights of the Series B
Preferred Shares or the holders thereof;

 

(iii)           enter into any transaction or series of related transactions
with any Affiliate of the Corporation or any of its subsidiaries, other than in
the ordinary course of business and on terms and conditions substantially as
favorable to the Corporation or such subsidiary as would reasonably be obtained
by the Corporation or such subsidiary at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; or

 

(iv)           contract, create, incur, assume or suffer to exist any
Indebtedness or guarantee any such Indebtedness with an aggregate value of more
than 4.0 times LTM Adjusted EBITDA.

 

8.Rank.

 

The Series B Preferred Stock ranks, with respect to rights to the payment of
dividends and the distribution of assets in the event of any liquidation,
dissolution or winding up of the Corporation, (i) senior to all Common Shares,
and senior to all other equity securities of the Corporation other than equity
securities referred to in clauses (ii) and (iii) of this sentence (“Junior
Shares”); (ii) to the extent authorized under Section 6(k)(i) of this
Certificate of Designation, on a parity with the Series C Preferred Shares and
all other equity securities of the Corporation the terms of which specifically
provide that such equity securities rank on a parity with the Series B Preferred
Shares with respect to rights to the payment of dividends and the distribution
of assets in the event of any liquidation, dissolution or winding up of the
Corporation (“Parity Shares”); and (iii) to the extent authorized under Section
6(k)(i) of this Certificate of Designation, junior to all equity securities of
the Corporation the terms of which specifically provide that such equity
securities rank senior to the Series B Preferred Shares with respect to rights
to the payment of dividends and the distribution of assets in the event of any
liquidation, dissolution or winding up of the Corporation (“Senior Shares”). The
term “equity securities” does not include convertible debt securities (the
issuance of which, for the avoidance of doubt, shall be subject to Section
6(a)(iv)).

 

13

 

 

9.Record Holders.

 

The Corporation may deem and treat the record holder of any Series B Preferred
Shares as the true and lawful owner thereof for all purposes, and the
Corporation shall not be affected by any notice to the contrary.

 

10.Reports to Holders.

 

So long as any Series B Preferred Shares remain outstanding, if the Corporation
is not required to file information, documents or reports pursuant to either of
Section 13 or Section 15(d) of the Exchange Act, and is required by any debt
financing agreement to provide quarterly reports, the Corporation shall cause
quarterly reports (containing unaudited financial statements) for the first
three quarters of each fiscal year and annual reports (containing audited
financial statements and an opinion thereon by the Corporation’s independent
certified public accountants) which the Corporation would be required to file
under Section 13 of the Exchange Act if it had a class of securities listed on a
national securities exchange to be mailed to each holder of record of Series B
Preferred Shares appearing on the stock books of the Corporation as of the date
of such mailing at the address of said holder shown therein within fifteen (15)
days after the date when such report would have been required to be filed under
Section 13 of the Exchange Act. If the Corporation is no longer a party to any
debt financing agreement which requires the preparation of quarterly reports,
the Corporation shall cause the annual reports of each of its broker-dealer
subsidiaries (containing audited statements) that the Corporation must provide
to FINRA, to be mailed to each holder of record of Series B Preferred Shares
appearing on the stock books of the Corporation as of the date of such mailing
at the address of said holder shown therein within fifteen (15) days after the
date when such reports are required to be filed with FINRA.

 

11.No Preemptive Rights.

 

No holder of Series B Preferred Shares shall be entitled to any preemptive
rights to subscribe for or acquire any unissued Shares (whether now or hereafter
authorized) or securities of the Corporation convertible into, or carrying a
right to subscribe to or acquire, Shares.

 

12.No Other Rights.

 

The Series B Preferred Shares shall not have any powers, designations,
preferences or relative, participating, optional, or other special rights, nor
shall there be any qualifications, limitations or restrictions or any powers,
designations, preferences or rights of such shares, other than as set forth
herein or in the Certificate of Incorporation or as may be provided by law.

 

14

 

 

13.Waiver.

 

Notwithstanding any provision in this Certificate of Designation to the
contrary, any provision contained herein and any right of the holders of Series
B Preferred Shares granted hereunder may be waived as to all Series B Preferred
Shares (and the holders thereof) upon the approval of the Board of Directors (or
an authorized committee thereof) and the holders of a majority of the Series B
Preferred Shares then outstanding.

 

[Signature Page Follows.]

15

 

 

IN WITNESS WHEREOF, RCS Capital Corporation has caused this Certificate to be
duly executed in its name and on its behalf by its Chief Executive Officer this
__ day of December, 2014.

 

  RCS CAPITAL CORPORATION         By:       Name: Edward M. Weil, Jr.     Title:
Chief Executive Officer

 

 

 

  

EXHIBIT B

Certificate of Designation of 7% Series C Convertible Preferred Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

  



 

 

 

 

RCS CAPITAL CORPORATION

 



 

 

CERTIFICATE OF DESIGNATION

 

Pursuant to Section 151 of the General
Corporation Law of the State of Delaware

 



 

 

7% Series C Convertible Preferred Stock

 

(Par Value $0.001 Per Share)

 

 

 

 

RCS Capital Corporation (the “Corporation”), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of
the State of Delaware (the “General Corporation Law”), hereby certifies that,
pursuant to the authority expressly granted to and vested in the Board of
Directors of the Corporation (the “Board of Directors”) by the Third Amended and
Restated Certificate of Incorporation of the Corporation (as amended from time
to time in accordance with Section 8(j) hereof, the “Certificate of
Incorporation”) which authorizes the issuance, by the Corporation, in one or
more series of up to 100,000,000 shares of preferred stock, par value $0.001 per
share (the “Preferred Stock”), and in accordance with the provisions of
Section 151 of the General Corporation Law, the Executive Committee of the Board
of Directors (the “Executive Committee”) on December 11, 2014 duly adopted the
following resolutions:

 

RESOLVED, that, pursuant to the authority expressly granted to and vested in the
Board of Directors by the provisions of Section 4.03 of the Certificate of
Incorporation and in accordance with the provisions of Sections 141(c) and 151
of the General Corporation Law, the Executive Committee, exercising all the
powers and authority of the Board of Directors, hereby authorizes, creates and
provides for the issuance of a series of Preferred Stock, par value $0.001 per
share, of the Corporation, herein designated as the 7% Series C Convertible
Preferred Stock (the “Series C Preferred Stock”), which shall consist initially
of 4,400,000 shares of Series C Preferred Stock (subject to increase or decrease
as set forth herein in accordance with Section 151(g) of the General Corporation
Law), and the powers, designations, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations or
restrictions thereof, of the shares of such series (in addition to the powers,
designations, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations or restrictions thereof, set forth
in the Certificate of Incorporation that are applicable to the Preferred Stock
of all series) are hereby fixed as follows (certain terms used herein being
defined in Section 2) hereof:

 

1.           General.

 

(a)          The shares of such series shall be designated the 7% Series C
Convertible Preferred Stock, par value $0.001 per share (the “Series C Preferred
Shares”).

 

(b)          Each Series C Preferred Share shall be identical in all respects
with the other Series C Preferred Shares.

 

(c)          The number of Series C Preferred Shares shall initially be
4,400,000, which number may from time to time be increased (but not above the
total number of authorized shares of Preferred Stock and subject to
Section 8(j)(i)) or decreased (but not below the number of Series C Preferred
Shares then outstanding) by resolution of the Board of Directors. Whenever any
Series C Preferred Shares that have been issued are reacquired in any manner by
the Corporation, including in connection with a conversion into Common Shares,
the Corporation shall take all action as may be necessary to retire such shares
and to cause such shares to resume the status of authorized but unissued
Preferred Stock, undesignated as to class or series.

 

 

 

 

(d)          No fractional Series C Preferred Shares shall be issued.

 

2.           Certain Definitions. As used herein, the following terms shall have
the following meanings:

 

“4.9% Share Cap” shall have the meaning set forth in Section 7(b).

 

“9.9% Share Cap” shall have the meaning set forth in Section 7(a).

 

“24.9% Share Cap” shall have the meaning set forth in Section 7(c).

 

“Acceleration Event” shall have the meaning set forth in Section 8(c).

 

“accrued and unpaid dividends”, with respect to any share of any class or
series, means an amount computed at the annual dividend rate for the class or
series of which the particular share is a part, from and including the date on
which dividends on such share became cumulative to and including the date to
which such dividends are to be accrued, less the aggregate amount of all
dividends theretofore paid thereon.

 

“Acquired Entity or Business” means a Person, business, property or asset
acquired by the Corporation or any of its Subsidiaries.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing a “Pro Forma Entity”), the Adjusted EBITDA of such Pro Forma
Entity, and which, for the avoidance of doubt, shall include pro forma
adjustment reflecting the amount of net cost savings and synergies projected by
the Corporation in good faith to be realized as a result of actions taken or to
be taken within 12 months after the date the acquisition of a Pro Forma Entity
(which cost savings or synergies shall be calculated on a pro forma basis as
though such cost savings or synergies had been realized on the first day of such
period); provided that (A) such cost savings or synergies are reasonably
identifiable and factually supportable, (B) no cost savings or synergies shall
be added pursuant to this defined term to the extent duplicative of any expenses
or charges otherwise added to LTM Adjusted EBITDA, whether through a pro forma
adjustment or otherwise, for such period and (C) such actions have been taken or
are to be taken within 12 months after the date of determination to take such
action.

 

“Additional Bankruptcy Director” shall have the meaning set forth in Section
8(c).

 

“Additional Shares” shall have the meaning set forth in Section 6(e).

 

“Adjusted EBITDA” shall have the meaning set forth in the definition of LTM
Adjusted EBITDA.

 

“Adjustment Price” shall have the meaning set forth in Section 6(e)(iv).

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

2

 

 

“Agreement Value” shall mean, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to any such Hedging Agreement, (i) for any date on or after
the date such Hedging Agreement has been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (ii) for any
date prior to the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreement, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreement.

 

“Annual Dividend Rate” shall mean 7.00% per annum of the Liquidation Preference
if paid in cash, per Series C Preferred Share; provided, however that to the
extent a dividend for a Dividend Period is not paid in cash on the applicable
Dividend Payment Date (whether at the option of the Board of Directors or as
otherwise required by this Certificate of Designations), then the Annual
Dividend Rate for such Dividend Period with respect to dividends not paid in
cash shall mean 8.00% per annum of the Liquidation Preference.

 

“Bankruptcy Event” shall mean either:

 

(a)          the Corporation, pursuant to or within the meaning of Bankruptcy
Law: (i) commences a voluntary case; (ii) consents to the entry of an order for
relief against it in an involuntary case; (iii) consents to the appointment of a
custodian of it or for all or substantially all of its property; (iv) makes a
general assignment for the benefit of its creditors; or (v) generally is not
paying its debts as they become due; or

 

(b)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law, which remains unstayed and in effect for 60 consecutive
days, that: (i) is for relief against the Corporation in an involuntary case;
(ii) appoints a custodian of the Corporation or for all or substantially all of
the property of the Corporation; or (iii) orders the liquidation of the
Corporation.

 

“Bankruptcy Law” shall mean Title 11 of the U.S. Code or any similar federal or
state law for the relief of debtors.

 

“Beneficial Owner” shall mean a “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act).

 

“Board of Directors” shall have the meaning set forth in the introductory
paragraph of this Certificate of Designation.

 

“Business Day” shall mean any day other than Saturday, Sunday or a day on which
state or federally chartered banking institutions in New York, New York are not
required to be open.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

3

 

 

“Certificate of Incorporation” shall have the meaning set forth in the
introductory paragraph of this Certificate of Designation.

 

“Change of Control” shall be deemed to have occurred if any of the following
occurs:

 

(a)          any “person” or “group” as defined in Rules 13d-3 and 13d-5 under
the Exchange Act (other than the current holder as of the date of the filing of
this Certificate of Designation of Class B Common Stock or its Affiliates) is or
becomes the Beneficial Owner, directly or indirectly, of the Corporation’s
Common Shares, voting or otherwise, representing 50% or more of the total voting
power or economic interests of all outstanding classes of the Corporation’s
common stock, voting or otherwise; or

 

(b)          the Corporation consolidates with, or merges with or into, another
person or the Corporation sells, assigns, conveys, transfers, leases or
otherwise disposes of all or substantially all of the Corporation’s assets, or
any person consolidates with, or merges with or into, the Corporation, in any
such event other than pursuant to a transaction in which the persons that
Beneficially Owned, directly or indirectly, the Corporation’s voting stock
immediately prior to such transaction Beneficially Own, directly or indirectly,
shares of the voting stock representing at least a majority of the total voting
power of all outstanding classes of voting stock of the Corporation or of the
continuing, surviving or transferee person (or any parent thereof) immediately
after giving effect to such transaction (all such terms having the meanings
ascribed thereto in publicly-traded convertible securities of corporate issuers
in the U.S. securities markets).

 

“Class B Common Stock” shall mean the Class B Common Stock, par value $0.001 per
share, of the Corporation.

 

“Closing Price” shall mean, for any date, the closing price per security for the
securities in question for such date (or, if not a Trading Day, the nearest
preceding date that is a Trading Day) on the primary Eligible Market or exchange
or quotation system on which the securities in question are then listed or
quoted.

 

“Common Shares” shall mean shares of any capital stock of any class or series of
the Corporation (including, on the Issue Date, the Class A Common Stock, par
value $0.001 per share, of the Corporation) which has no preference in respect
of dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Corporation and which is not
subject to redemption by the Corporation. However, subject to the provisions of
Section 6, shares issuable upon conversion of Series C Preferred Shares shall
include only shares of the class of capital stock of the Corporation designated
as Class A Common Stock, par value $0.00l per share, of the Corporation on the
Issue Date or shares of any class or classes resulting from any reclassification
or reclassifications thereof and which have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Corporation and which are not
subject to redemption by the Corporation.

 

4

 

 

“Common Share Events” shall have the meaning set forth in Section 6(e)(i).

 

“Constituent Person” shall have the meaning set forth in Section 6(f).

 

“Continuation Right” shall have the meaning set forth in Section 4(b).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Conversion Price” shall mean the Initial Conversion Price, as adjusted from
time to time in accordance with the terms hereof.

 

“Corporation” shall have the meaning set forth in the introductory paragraph of
this Certificate of Designation.

 

“Corporation Conversion Election Notice” shall have the meaning set forth in
Section 6(b)(ii).

 

“Corporation Conversion Election Date” shall have the meaning set forth in
Section 6(b)(ii).

 

“Corporation Redemption Closing Date” shall have the meaning set forth in
Section 5(a).

 

“Corporation Redemption Date” shall mean December 12, 2022, March 12, 2023, June
12, 2023 and September 12, 2023 and each successive anniversary of such dates.

 

“Corporation Redemption Notice” shall have the meaning set forth in Section
5(a).

 

“Current Market Price” shall mean, with respect to the Common Shares, on any
date specified herein, the average of the Market Price during the period of the
most recent ten (10) consecutive Trading Days ending on such date.

 

“Distributed Securities” shall mean rights, options or warrants to subscribe for
or purchase any securities of the Corporation, other than those rights, options
and warrants referred to in and treated under Section 6(e)(ii).

 

“Dividend Payment Date” shall mean, with respect to each Dividend Period, the
eleventh (11th) calendar day of each of January, April, July and October,
commencing on January 11, 2015; provided, however, that if any Dividend Payment
Date falls on any day other than a Business Day, the dividend payment due on
such Dividend Payment Date shall be paid on the first Business Day immediately
following such Dividend Payment Date.

 

“Dividend Payment Record Date” shall have the meaning set forth in Section 3(a).

 

5

 

 

“Dividend Periods” shall mean quarterly dividend periods commencing on January
1, April 1, July 1 and October 1 and ending on and including the day preceding
the first day of the next succeeding Dividend Period (other than the initial
Dividend Period, which shall commence on the Issue Date and end on and include
December 31, 2014).

 

“Eligible Market” shall mean any of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, and any statute
successor thereto, in each case as amended from time to time.

 

“Exchange Agreement” shall mean that certain Securities Exchange Agreement dated
as of December 12, 2014, entered into by and among the Corporation, the Investor
and certain of the Investor’s Affiliates, pursuant to which Series C Preferred
Shares will be issued to the Investor and certain of the Investor’s Affiliates.

 

“FINRA” shall mean Financial Industry Regulatory Authority, Inc.

 

“GAAP” shall mean generally accepted accounting principles (GAAP), as in effect
from time to time; provided, however, that any lease that is recharacterized as
a capital lease and any obligations that are recharacterized as Capital Lease
Obligations, in each case due to a change in GAAP after the Issue Date shall not
be treated as a capital lease or Capital Lease Obligation, as the case may be,
but shall instead be treated as it would have been in accordance with GAAP in
effect on the Issue Date.

 

“General Corporation Law” shall have the meaning set forth in the introductory
paragraph of this Certificate of Designation.

 

“Group Member” means any member of a “group” as such term is used in Regulation
13D under the Securities Act.

 

“Hedging Agreement” shall mean any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.

 

“holder” of Series C Preferred Shares shall mean the stockholder in whose name
such Series C Preferred Shares are registered in the stock books of the
Corporation.

 

“Holder Conversion Election Date” shall have the meaning set forth in Section
6(b)(i).

 

6

 

 

“Holder Conversion Election Notice” shall have the meaning set forth in Section
6(b)(i).

 

“Holder Redemption Closing Date” shall have the meaning set forth in Section
5(b).

 

“Holder Redemption Notice” shall have the meaning set forth in Section 5(b).

 

“Holder Redemption Date” shall mean December 12, 2022, and each successive
anniversary of such date.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments representing
extensions of credit, (c) all obligations of such Person issued or assumed as
the deferred purchase price of property or services (excluding (i) trade
accounts payable and accrued obligations incurred in the ordinary course of
business, (ii) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and (iii)
obligations resulting from take-or-pay contracts entered into in the ordinary
course of business)); (d) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person
(including all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person
(excluding trade accounts payable and other accrued obligations, in each case
incurred in the ordinary course of business)), whether or not the obligations
secured thereby have been assumed, but limited to the lower of (i) the fair
market value of such property and (ii) the amount of the Indebtedness so
secured, (e) all guarantees by such Person of obligations of others of the type
referred to in clauses (a), (b), (c) or (f) of this defined term, (f) all
Capital Lease Obligations of such Person, (g) net obligations of such Person
under any Hedging Agreements, valued at the Agreement Value thereof, (h) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any capital stock of such Person or any other
Person or any warrants, rights or options to acquire such capital stock, valued,
in the case of redeemable preferred interests, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, and
(i) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances, in each case, if and to the extent that any of
the foregoing indebtedness (other than under the Hedging Agreements) would
appear as a liability upon a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or joint venturer, to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness do not provide that such Person is liable therefor.

 

“Initial Conversion Price” shall mean $13.00.

 

“Investor” shall mean Luxor Capital Group LP.

 

“Investor Group” shall mean the Investor together with and any of its Affiliates
that own Series C Preferred Shares.

 

7

 

 

“Issue Date” shall mean the first date on which any Series C Preferred Shares
are issued and sold.

 

“Junior Shares” shall have the meaning set forth in Section 9.

 

“Liquidation” shall mean (A) a dissolution or winding up of the Corporation,
whether voluntary or involuntary, (B) a consolidation or merger of the
Corporation with and into one or more entities which are not Affiliates of the
Corporation which results in a Change of Control, or (C) a sale or transfer of
all or substantially all of the Corporation’s assets other than to an Affiliate
of the Corporation.

 

“Liquidation Preference” shall mean (A) Twenty-Five Dollars ($25.00) in cash per
Series C Preferred Share plus (B) all accrued and unpaid dividends added thereto
in accordance with Section 3(a).

 

“LTM Adjusted EBITDA” shall mean net income on a consolidated basis for the
Corporation and its Subsidiaries, plus interest expense, plus tax expense, plus
depreciation and amortization expense, plus employee share-based compensation
expense, plus acquisition and integration related expenses, and plus equity
issuance and related offering costs, in each case, for the trailing 12 calendar
months (“Adjusted EBITDA”), and plus, without duplication, the Acquired EBITDA
of any Pro Forma Entity acquired by the Corporation or a Subsidiary during such
period to the extent not subsequently disposed by the Corporation, and
calculated as if such acquisition occurred on the first day of such period with
adjustments made through the date of acquisition.

 

“Mandatory Conversion” shall have the meaning set forth in Section 6(a)(ii).

 

“Mandatory Conversion Right” shall have the meaning set forth in Section
6(a)(ii).

 

“Market Price” shall mean, with respect to the Common Shares on any date, the
last reported sales price, regular way on such day, or, in case no such sale
takes place on such day, the average of the closing bid and asked prices,
regular way on such day, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the NYSE or, if the Common Shares are not listed or
admitted for trading on NYSE, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the Common Shares are listed or admitted
for trading or, if the Common Shares are not listed or admitted for trading on
any national securities exchange, the last quoted price or, if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market,
as reported by the principal automated quotation system that may then be in use
or, if the Common Shares are not quoted by any such system, the average of the
closing bid and asked prices as furnished by a professional market maker
regularly making a market in the Common Shares selected for such purpose by the
Board of Directors or, if there is no such professional market maker, such
amount as an independent investment banking firm selected by the Board of
Directors determines to be the value of a Common Share.

 

8

 

 

“Merger Liquidation” shall have the meaning set forth in Section 4(b).

 

“Minimum Ownership Date” shall mean the date after which the Investor Group no
longer collectively owns at least a majority of the then outstanding Series C
Preferred Shares as a result of a Mandatory Conversion, an Optional Conversion
or otherwise.

 

“NYSE” shall mean the New York Stock Exchange.

 

“Non-Electing Share” shall have the meaning set forth in Section 6(f).

 

“Optional Conversion” shall have the meaning set forth in Section 6(a)(i).

 

“Optional Conversion Right” shall have the meaning set forth in Section 6(a)(i).

 

“Parity Shares” shall have the meaning set forth in Section 9.

 

“Person” shall mean any individual, firm, partnership, corporation, limited
liability company or other entity, and shall include any successor (by merger or
otherwise) of such entity.

 

“Preferred Stock” shall have the meaning set forth in the introductory paragraph
of this Certificate of Designation.

 

“Pro Forma Entity” shall have the meaning set forth in the definition of
Acquired EBITDA.

 

“Redemption” shall mean any redemption of Series C Preferred Shares pursuant to
Section 5.

 

“Redemption Price” shall mean the product of (a) the number of Series C
Preferred Shares held by a holder of Series C Preferred Shares being redeemed at
any applicable time and (b) the Liquidation Preference plus an amount equal to
all accrued and unpaid dividends thereon from the date immediately following the
immediately preceding Dividend Payment Date to the applicable redemption date.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Senior Facilities” shall mean the Corporation’s $725.0 million senior secured
bank financing facility consisting of a senior secured first lien term loan
facility, senior secured first lien revolving credit facility and senior secured
second lien term loan facility.

 

“Senior Shares” shall have the meaning set forth in Section 9.

 

“Series A Preferred Shares” shall mean shares of the Company’s 7% Series A
Convertible Preferred Stock, par value $0.001 per share.

 

“Series B Dividend Payment Date” shall mean the term “Dividend Payment Date” as
such term is used in the Certificate of Designation governing the Series B
Preferred Shares.

 

9

 

 

“Series B Preferred Shares” shall mean shares of the Company’s 11% Series B
Preferred Stock, par value $0.001 per share.

 

“Series C Director” shall have the meaning set forth in Section 8(b).

 

“Series C Preferred Shares” shall have the meaning set forth in Section 1.

 

“Series C Preferred Stock” shall have the meaning set forth in the introductory
paragraph of this Certificate of Designation.

 

“set apart for payment” shall be deemed to include, without any action other
than the following, the recording by the Corporation in its accounting ledgers
of any accounting or bookkeeping entry which indicates, pursuant to a
declaration of a dividend or other distribution by the Board of Directors, the
allocation of funds to be so paid on any series or class of shares of capital
stock of the Corporation; provided, however, that if any funds for any class or
series of Junior Shares or any class or series of Parity Shares are placed in a
separate account of the Corporation or delivered to a disbursing, paying or
other similar agent, then “set apart for payment” with respect to the Series C
Preferred Shares shall mean placing such funds in a separate account or
delivering such funds to a disbursing, paying or other similar agent.

 

“Shares” shall mean the total number of shares of stock that the Corporation
shall have authority to issue pursuant to Section 4.01 of the Certificate of
Incorporation.

 

“Spin-Off” shall have the meaning set forth in Section 6(e)(iii).

 

“Subsidiary” or “subsidiary” of any Person shall mean and include (a) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Corporation.

 

“Trading Day” shall mean any day on which the securities in question are traded
on the NYSE or, if such securities are not listed or admitted for trading on the
NYSE, on the principal national securities exchange on which such securities are
listed or admitted for trading.

 

“Trading Market” shall mean whichever of the NYSE, the NYSE MKT, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the securities in question are listed or quoted for
trading on the date in question.

 

“Transaction” shall have the meaning set forth in Section 6(f).

 

10

 

 

“VWAP” shall mean the dollar volume-weighted average price for the securities in
question on its Trading Market during the period beginning at 9:30:01 a.m., New
York City time (or such other time as the Trading Market publicly announces is
the official open of trading), and ending at 4:00:00 p.m., New York City time
(or such other time as the Trading Market publicly announces is the official
close of trading), as reported by Bloomberg, L.P. through its “Volume at Price”
function or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
City time (or such other time as the Trading Market publicly announces is the
official open of trading), and ending at 4:00:00 p.m., New York City Time (or
such other time as the Trading Market publicly announces is the official close
of trading), as reported by Bloomberg, L.P., or, if no dollar volume-weighted
average price is reported for such security by Bloomberg, L.P. for such hours,
the average of the highest closing bid price and the lowest closing ask price of
any of the market makers for such security as reported in the “pink sheets” by
Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If the VWAP
cannot be calculated for the securities in question on a particular date on any
of the foregoing bases, the VWAP of the securities in question shall be the fair
market value of the securities in question on such date as determined by the
Board of Directors in good faith.

 

3.           Dividends.

 

(a)          The holders of Series C Preferred Shares shall be entitled to
receive, when and as declared by the Board of Directors, out of funds legally
available for the payment of dividends, dividends per Series C Preferred Share
payable in cash at the applicable Annual Dividend Rate; provided, however, that
if any dividend payable on any Dividend Payment Date is not paid in full in cash
on such Dividend Payment Date, the amount payable as dividends on such Dividend
Payment Date that is not paid in cash on such Dividend Payment Date shall
automatically, without any further action by the Corporation, be added to the
Liquidation Preference on the relevant Dividend Payment Date at the Annual
Dividend Rate applicable with respect to dividends not paid in cash; provided
further, however, that the dividend payment payable on the initial Dividend
Payment Date shall include 43.1% of the accrued and unpaid dividends on Series A
Preferred Shares being exchanged pursuant to the Exchange Agreement through and
including the Issue Date. The Corporation shall only be allowed to pay dividends
in cash pro rata (based on the aggregate amount of dividends on the Series B
Preferred Stock for such Dividend Period) with the payment of dividends in cash
on the Series B Preferred Shares on the Series B Dividend Payment Date. Each
such dividend payable in cash shall be payable in arrears to the holders of
record of the Series C Preferred Shares, as they appear on the stock records of
the Corporation at the close of business on each record date, which shall not be
more than 30 days preceding the applicable Dividend Payment Date (the “Dividend
Payment Record Date”), as shall be fixed by the Board of Directors. The amount
of accrued and unpaid dividends on any Series C Preferred Stock at any date
shall be the amount of any dividends thereon, calculated at the applicable
Annual Dividend Rate, to and including such date, whether or not earned or
declared, which have not been paid; provided that an amount equal to any
dividend that was not paid in cash on any applicable Dividend Payment Date shall
be added to the Liquidation Preference in accordance with this Section 3(a) and
such dividend not paid in cash and so added shall not be considered as an
accrued and unpaid dividend for any purposes hereof.

 

11

 

 

(b)          The amount of dividends payable based on the Annual Dividend Rate
for each full Dividend Period for the Series C Preferred Shares shall be
computed by dividing the applicable Annual Dividend Rate by four (4). The amount
of dividends payable for the initial Dividend Period, or any other period
shorter or longer than a full Dividend Period, on the Series C Preferred Shares
shall be computed on the basis of four 90-day quarters and a 360-day year.
Holders of Series C Preferred Shares shall not be entitled to any dividends,
whether payable in cash, property or stock, in excess of the dividends on the
Series C Preferred Shares as herein provided.

 

(c)          All dividends paid with respect to Series C Preferred Shares shall
be paid pro rata.

 

(d)          So long as any Series C Preferred Shares are outstanding, no
dividends, except as described in the immediately following sentence, shall be
authorized and declared and paid or set apart for payment on any series or class
or classes of Parity Shares for any period unless full accrued and unpaid
dividends have been or contemporaneously are authorized and declared and paid in
cash or authorized and declared and a sum sufficient for the payment thereof set
apart for such payment on the Series C Preferred Shares for the immediately
preceding Dividend Period and on the Parity Shares for the immediately preceding
dividend period applicable to the Parity Shares. When dividends are not paid in
full or a sum sufficient for such payment is not set apart, as aforesaid, for
the Dividend Period referred to in the immediately preceding sentence, then all
dividends authorized and declared upon Series C Preferred Shares and all
dividends authorized and declared upon any other series or class or classes of
Parity Shares shall be authorized and declared ratably in proportion to the
respective amounts of dividends accrued and unpaid on the Series C Preferred
Shares and such class or classes or series of Parity Shares.

 

(e)          So long as any Series C Preferred Shares are outstanding, no
dividends shall be authorized and declared and paid or set apart for payment and
no other distribution shall be authorized and declared and made upon Junior
Shares (other than dividends or other distributions paid solely in Junior
Shares, or options, warrants or rights to subscribe for or purchase Junior
Shares), nor shall any Junior Shares be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of Common
Shares made for purposes of and in compliance with requirements of an employee
incentive or benefit plan of the Corporation or any subsidiary) for any
consideration (or any moneys to be paid to or made available for a sinking fund
for the redemption of any shares of such stock) by the Corporation, directly or
indirectly (except by conversion or exercise into or exchange for Junior
Shares), unless in each case the full accrued and unpaid dividends on all
outstanding Series C Preferred Shares shall have been paid in cash and on any
other Parity Shares shall have been previously paid for the immediately
preceding Dividend Period and the immediately preceding dividend period
applicable to the Parity Shares.

 

(f)          In any case where any Dividend Payment Date shall not be a Business
Day, then (notwithstanding any other provision of this Certificate of
Designation) payment of dividends need not be made on such date, but may be made
on the next succeeding Business Day with the same force and effect as if made on
the Dividend Payment Date; provided, however, that no interest shall accrue on
such amount of dividends for the period from and after such Dividend Payment
Date.

 

12

 

 

4.           Liquidation Preference.

 

(a)          In the event of any Liquidation, before any payment or distribution
of the assets of the Corporation (whether capital or surplus) shall be made to
or set apart for the holders of Junior Shares, the holders of Series C Preferred
Shares shall be entitled (subject to the Continuation Right of such holders
described below) to receive an amount equal to the greater of: (i) the
Liquidation Preference plus an amount equal to all accrued and unpaid dividends
from the date immediately following the immediately preceding Dividend Payment
Date to the date of the final distribution to such holder; and (ii) an amount
per Series C Preferred Share equal to the amount or consideration which would
have been payable had each Series C Preferred Share been converted into Common
Shares pursuant to Section 6 hereof immediately prior to such Liquidation. Until
the holders of the Series C Preferred Shares have been paid the amount specified
in the first sentence of this Section 4(a) in full, no payment will be made to
any holder of Junior Shares upon Liquidation. If, upon any such Liquidation, the
assets of the Corporation, or proceeds thereof, distributable among the holders
of Series C Preferred Shares shall be insufficient to pay in full the
preferential amount aforesaid and liquidating payments on any other shares of
any class or series of Parity Shares, then such assets, or the proceeds thereof,
shall be distributed among the holders of such Series C Preferred Shares and
such other Parity Shares ratably in accordance with the amounts that would be
payable on such Series C Preferred Shares and such other Parity Shares if all
amounts payable thereon were paid in full.

 

(b)          In connection with a Merger Liquidation (as defined below), each
holder of Series C Preferred Shares shall have the right (a “Continuation
Right”) to elect, by delivering written notice to the Corporation not less than
five (5) Business Days prior to the Merger Liquidation, to require the
Corporation to make provision for such holder’s Series C Preferred Shares to be
assumed by the surviving entity as described in Section 6(f); provided, however,
notwithstanding the election by any of the holders of the Series C Preferred
Shares of the Continuation Right, the Corporation shall have the right, in
connection with any Merger Liquidation, to elect, by delivering written notice
to the holders of Series C Preferred Shares at any time prior to the Merger
Liquidation, to redeem any or all of the outstanding Series C Preferred Shares
for an amount per Series C Preferred Share equal to the amount specified in the
Section 4(a). A “Merger Liquidation” shall be a Liquidation which constitutes a
consolidation or merger of the Corporation with one or more entities that are
not Affiliates of the Corporation and as a result of which the Corporation is
not the surviving entity. Upon a merger or consolidation of the Corporation with
one or more entities that are Affiliates of the Corporation, the Corporation
shall make provision for the Series C Preferred Shares to be assumed by the
surviving entity as described in Section 6(f).

 

(c)          Notice of any Liquidation shall be given by mail, postage prepaid,
not less than fifteen (15) days prior to the distribution or payment date stated
therein, to each holder of record of Series C Preferred Shares appearing on the
stock books of the Corporation as of the date of such notice at the address of
said holder shown therein. Such notice shall state a distribution or payment
date, the amount to be paid pursuant to Section 4(a) and the place where such
amount shall be distributable or payable.

 

13

 

 

(d)          After the payment in cash to the holders of Series C Preferred
Shares of the full amount specified in the Section 4(a) with respect to
outstanding Series C Preferred Shares, the holders of outstanding Series C
Preferred Shares shall have no right or claim, based on their ownership of
Series C Preferred Shares, to any of the remaining assets of the Corporation.
Subject to the rights of the holders of any Parity Shares, upon any Liquidation
of the Corporation, after payment shall have been made in full to the holders of
Series C Preferred Shares and any Parity Shares, as provided in this Section 4,
any other series or class or classes of Junior Shares shall, subject to the
respective terms thereof, be entitled to receive any and all assets remaining to
be paid or distributed, and the holders of the Series C Preferred Shares and any
Parity Shares as such shall not be entitled to share therein.

 

5.           Redemption.

 

(a)          Subject to Section 5(c), but not prior to December 12, 2022, the
Corporation, at its option, shall have the right to redeem, on any Corporation
Redemption Date, in whole or in part, Series C Preferred Shares by providing,
not less than 30 days prior to a Corporation Redemption Closing Date, written
notice to each holder of its intent to redeem the Series C Preferred Shares
(each, a “Corporation Redemption Notice”) which will specify the number of
Series C Preferred Shares to be redeemed and the date set for such redemption,
which date shall be no more than thirty (30) days after the Corporation
Redemption Notice (the “Corporation Redemption Closing Date”); provided,
however, that if such Redemption would result in the holders of Series C
Preferred Shares owning after such Corporation Redemption Closing Date Series C
Preferred Shares with an aggregate Liquidation Preference of less than
$35,000,000 in the aggregate, then the Corporation shall be required to redeem
all (and not less than all) of the Series C Preferred Shares. Subject to Section
5(c), any such Redemption shall be paid in cash on the Corporation Redemption
Closing Date, for the Series C Preferred Shares specified in the Corporation
Redemption Notice in an amount equal to the Redemption Price.

 

(b)          Subject to Section 5(c), but not prior to December 12, 2022, each
holder, at its option, shall have the right, in its sole discretion, to require
the Corporation to redeem, on any Holder Redemption Date, in whole or in part,
its Series C Preferred Shares by providing written notice to the Corporation of
its intent to cause the Corporation to redeem such holder’s Series C Preferred
Shares (each, a “Holder Redemption Notice”) which will specify (i) the name of
the holder delivering such Holder Redemption Notice, (ii) the number of Series C
Preferred Shares to be redeemed, and (iii) that such holder is exercising its
option, pursuant to this Section 5, to require the Corporation to redeem shares
of Series C Preferred Shares held by such holder. The Corporation shall, within
fifteen (15) Business Days of receipt of such Holder Redemption Notice, deliver
to the holder exercising its rights to require redemption of the Series C
Preferred Shares a notice specifying the date set for such redemption, which
date shall be no more than ninety (90) days after the Holder Redemption Notice
(the “Holder Redemption Closing Date”). Subject to Section 5(c), any such
Redemption shall be paid in cash on the Holder Redemption Closing Date, for the
Series C Preferred Shares specified in the Holder Redemption Notice in an amount
equal to the Redemption Price.

 

14

 

 

(c)          Any Redemption shall be paid only out of any cash or surplus
available therefor under applicable Delaware law (including any cash or surplus
made available as a result of any revaluation or otherwise in accordance with
the terms of this Section 5(c)), and, if there is not a sufficient amount of
cash or surplus available, then out of the remaining assets of the Corporation
available therefor under applicable Delaware law (valued at the fair market
value thereof on the date of payment, as determined by the Board of Directors).
In connection with a Redemption, the Corporation shall take all actions required
or permitted under Delaware law to permit the Redemption of the Series C
Preferred Shares, including, without limitation, through the revaluation of its
assets in accordance with Delaware law, to make funds available under applicable
Delaware law for such Redemption or to determine the existence of sufficient
surplus, and the Corporation shall apply all of its assets to any such
Redemption except to the extent prohibited by Delaware law governing dividends
to stockholders and redemption or repurchase of capital stock.

 

(d)          In the case of any Redemption, the rights of the holders of such
Series C Preferred Shares subject to Redemption shall cease only upon the
payment in full of the Redemption Price. Until the payment in full of the
Redemption Price to such holder, the Series C Preferred Shares of such holder
shall be deemed to be outstanding and such holder shall retain all rights with
respect thereto, including the conversion rights as set forth in Section 6
hereof.

 

(e)          Whenever any shares of Series C Preferred Stock are redeemed by the
Corporation pursuant to this Section 5, the Corporation shall take all action as
may be necessary to retire such redeemed shares and to cause such redeemed
shares to resume the status of authorized and unissued preferred stock, without
designation as to series.

 

6.           Conversion.

 

(a)          Subject to the terms and conditions contained in this Section 6,
the Series C Preferred Shares shall be convertible as follows:

 

(i)           from and after the Issue Date, the holders of Series C Preferred
Shares shall have the right, at their option (the “Optional Conversion Right”),
to convert some or all of their Series C Preferred Shares as set forth in the
Holder Conversion Election Notice (as defined below) into the number of fully
paid and non-assessable Common Shares obtained by dividing the aggregate
Liquidation Preference plus an amount equal to all accrued and unpaid dividends
from the date immediately following the immediately preceding Dividend Payment
Date to the date of conversion of such specified Series C Preferred Shares by
the Conversion Price (each an “Optional Conversion”); and

 

(ii)         at any time following the date that is twenty-four (24) months
following the Issue Date, provided that for the previous 30 consecutive full
Trading Days prior to the Corporation Conversion Election Date (A) both the
one-day VWAP and the daily Closing Price of a Common Share are each in excess of
$50.66 (as adjusted for Common Share Events) and (B) Common Shares with an
aggregate value of at least $10,000,000 have been traded on the Trading Market
on each of such 30 consecutive full Trading Days, the Corporation shall have the
right, at its option (the “Mandatory Conversion Right”), to convert up to such
number of the outstanding shares of Series C Preferred Shares as otherwise
permitted under Section 7 into the number of fully paid and non-assessable
Common Shares obtained by dividing the aggregate Liquidation Preference plus an
amount equal to all accrued and unpaid dividends from the date immediately
following the immediately preceding Dividend Payment Date to the date of
conversion of such Series C Preferred Shares by the Conversion Price (the
“Mandatory Conversion”); provided, however, such Mandatory Conversion Right may
not be exercised by the Corporation more than two (2) times in any twelve (12)
month period.

 

15

 

 

(b)          Any Optional Conversion or the Mandatory Conversion shall be
subject to the following terms and conditions, as applicable:

 

(i)          In order to exercise the Optional Conversion Right, the holder of
Series C Preferred Shares shall send a written notice to the Corporation (the
“Holder Conversion Election Notice”) stating that the holder thereof has elected
to convert Series C Preferred Shares. The Holder Conversion Election Notice
shall also state the number of Series C Preferred Shares such holder wishes to
convert and the number of Common Shares to be issued by the Corporation to such
holder pursuant to the Optional Conversion. The holder of Series C Preferred
Shares shall include with the Holder Conversion Election Notice the certificate
or certificates representing the Series C Preferred Shares to be converted duly
endorsed or assigned to the Corporation or in blank. As promptly as practicable,
but in no event later that fifteen (15) Business Days, following receipt of a
Holder Conversion Election Notice and the certificate or certificates
representing the Series C Preferred Shares to be converted, the Corporation
shall (or shall cause a transfer agent for the Common Shares to) issue and shall
deliver a certificate or certificates for the number of full Common Shares
issuable upon such Optional Conversion, together with payment in lieu of any
fraction of a share, as provided in Section 6(d), to such holder. If fewer than
all the Series C Preferred Shares represented by a certificate delivered to the
Corporation pursuant to this Section 6(b)(i) are to be converted pursuant to a
Holder Conversion Election Notice, upon such conversion the Corporation shall
(or shall cause a transfer agent for the Series C Preferred Shares to) also
issue and deliver to the holder of Series C Preferred Shares a new certificate
representing the Series C Preferred Shares not so converted.

 

(ii)         In order to exercise the Mandatory Conversion Right, the
Corporation shall send a written notice to the holders of Series C Preferred
Shares (the “Corporation Conversion Election Notice”) that the Corporation has
elected to exercise the Mandatory Conversion Right and convert such Series C
Preferred Shares (the date of such written notice, the “Corporation Conversion
Election Date”) and which shall include the one-day VWAP, daily Closing Price
and the trading volume of the Common Shares for the 30 full Trading Days
preceding the date of the Corporation Conversion Election Notice, and the number
of Common Shares to be issued in the Mandatory Conversion. Following the receipt
of the Corporation Conversion Election Notice, the applicable holder of Series C
Preferred Shares shall surrender to the Corporation the certificate or
certificates representing the Series C Preferred Shares so converted, duly
endorsed or assigned to the Corporation or in blank. As promptly as practicable,
but in no event later than fifteen (15) Business Days, following receipt of the
certificate or certificates representing the Series C Preferred Shares converted
in the Mandatory Conversion, the Corporation shall (or shall cause a transfer
agent for the Common Shares to) issue and deliver, a certificate or certificates
for the number of full shares of Common Shares issuable upon such Mandatory
Conversion, together with payment in lieu of any fraction of a share, as
provided in Section 6(d), to the holders entitled to receive the same.
Notwithstanding anything in this Section 6(b)(ii) to the contrary but subject to
the limitations set forth in Section 7, upon the close of business on the
Corporation Conversion Election Date, the number Series C Preferred Shares
converted in the Mandatory Conversion shall automatically be deemed converted
into Common Shares, which Common Shares shall be deemed to be outstanding of
record, and all rights with respect to such Series C Preferred Shares so
converted, including any rights, if any, to receive notices and vote (other than
as holders of Common Shares), will terminate, except for the right to receive
the number of Common Shares into which such Series C Preferred Shares have been
converted.

 

16

 

 

(iii)        Unless the Common Shares issuable on an Optional Conversion or
Mandatory Conversion are to be issued in the same name as the name in which such
Series C Preferred Shares are registered, each share surrendered for conversion
shall be accompanied by instruments of transfer, in form reasonably satisfactory
to the Corporation, duly executed by the holder or such holder’s duly authorized
attorney and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Corporation demonstrating that such
taxes have been paid).

 

(iv)        Holders of Series C Preferred Shares at the close of business on any
Dividend Payment Record Date shall be entitled to receive the dividend payable
on such shares on the corresponding Dividend Payment Date notwithstanding the
conversion thereof (in addition to any accrued and unpaid dividends to the date
of conversion) following such Dividend Payment Record Date and prior to such
Dividend Payment Date. A holder of Series C Preferred Shares on a Dividend
Payment Record Date whose Series C Preferred Shares are thereafter converted
into Common Shares on or before such Dividend Payment Date will receive the
dividend payable by the Corporation on such Series C Preferred Shares on such
Dividend Payment Date.

 

(c)          Each Optional Conversion shall be deemed to have been effected
immediately prior to the close of business on the date the Corporation receives
the Holder Conversion Election Notice and related stock certificates (the date
of such receipt by the Corporation, the “Holder Conversion Election Date”) and
the Person or Persons in whose name or names any Common Shares shall be issuable
upon such conversion shall be deemed to have become the holder or holders of
record of the Common Shares represented thereby at such time on such date, and
such conversion shall be on such date.

 

(d)          No fractional shares or scrip representing fractions of Common
Shares shall be issued upon conversion of the Series C Preferred Shares. Instead
of any fractional interest in a Common Share that would otherwise be deliverable
upon the conversion of a Series C Preferred Share, the Corporation shall pay to
the holder of such Series C Preferred Share an amount in cash based upon the
Current Market Price of a Common Share on the Trading Day immediately preceding
the Holder Conversion Election Date or Corporation Conversion Election Date, as
applicable. If more than one Series C Preferred Share shall be converted at one
time by the same holder, the number of full Common Shares issuable upon
conversion thereof shall be computed on the basis of the aggregate number of
Series C Preferred Shares so converted.

 

17

 

 

(e)          The Conversion Price shall be adjusted from time to time as
follows:

 

(i)          If, after the Issue Date, the Corporation (A) pays a dividend or
makes a distribution on its shares of capital stock in Common Shares, (B)
subdivides its outstanding Common Shares into a greater number of shares, (C)
combines its outstanding Common Shares into a smaller number of shares or (D)
issues any shares of capital stock by reclassification of its Common Shares (the
events set forth in clauses (A), (B), (C) and (D) above being hereinafter
referred to as the “Common Share Events”), the Conversion Price shall be
adjusted so that the holder of any Series C Preferred Share thereafter converted
shall be entitled to receive the number of Common Shares that such holder would
have owned or have been entitled to receive after the happening of any Common
Share Event had such Series C Preferred Share been converted immediately prior
to the record date in the case of a dividend or distribution or the effective
date in the case of a subdivision, combination or reclassification. An
adjustment made pursuant to this subparagraph (i) shall become effective
immediately upon the opening of business on the day next following the record
date (subject to paragraph (f) below) in the case of a dividend or distribution
and shall become effective immediately upon the opening of business on the day
next following the effective date in the case of a subdivision, combination or
reclassification.

 

(ii)         If, after the Issue Date, the Corporation issues rights, options or
warrants to all holders of Common Shares entitling them (for a period expiring
within 45 days after the record date mentioned below in this subparagraph (ii))
to subscribe for or purchase Common Shares at a price per share less than the
Current Market Price per Common Share on the record date for the determination
of stockholders entitled to receive such rights, options or warrants, then the
Conversion Price shall be adjusted to equal the price determined by multiplying
(A) the Conversion Price in effect at such time by (B) a fraction, the numerator
of which shall be the sum of (I) the number of Common Shares outstanding on the
close of business on the date fixed for such determination and (II) the number
of Common Shares that the aggregate proceeds to the Corporation from the
exercise of such rights, options or warrants for Common Shares would purchase at
such Current Market Price, and the denominator of which shall be the sum of (I)
the number of Common Shares outstanding on the close of business on the date
fixed for such determination and (II) the number of additional Common Shares
offered for subscription or purchase pursuant to such rights, options or
warrants. Such adjustment shall become effective immediately upon the opening of
business on the day next following such record date (subject to paragraph (f)
below). In determining whether any rights, options or warrants entitle the
holders of Common Shares to subscribe for or purchase Common Shares at less than
such Current Market Price, there shall be taken into account any consideration
received by the Corporation upon issuance and upon exercise of such rights,
options or warrants, the value of such consideration, if other than cash, to be
determined by the Board of Directors, whose determination shall be conclusive,
absent manifest error.

 

18

 

 

(iii)        If the Corporation distributes to all holders of its Common Shares
any shares of capital stock of the Corporation (other than Common Shares), cash,
assets, evidence of its indebtedness, or Distributed Securities, then in each
case the Conversion Price shall be adjusted so that it shall equal the price
determined by multiplying (A) the Conversion Price in effect at such time by (B)
a fraction, the numerator of which shall be the Current Market Price per Common
Share on the date fixed for the determination of the stockholders entitled to
receive such distribution less the then fair market value (as determined by the
Board of Directors, or a committee thereof, whose determination shall be
conclusive, absent manifest error and subject to the adjustment for Spin-Offs
set forth herein) of the portion of such shares of capital stock, cash, assets
or evidences of indebtedness or Distributed Securities applicable to one Common
Share, and the denominator of which shall be the Current Market Price per Common
Share on the record date mentioned below. Such adjustment shall become effective
immediately upon the opening of business on the day next following (subject to
paragraph (f) below) the record date for the determination of stockholders
entitled to receive such distribution. For the purposes of this subparagraph
(iii), the distribution of a Distributed Security, which is distributed not only
to the holders of the Common Shares on the date fixed for the determination of
stockholders entitled to such distribution of such Distributed Security, but
also is required to be distributed with each Common Share delivered to a Person
converting a Series C Preferred Share after such determination date, shall not
require an adjustment of the Conversion Price pursuant to this subparagraph
(iii); provided that on the date, if any, on which a Person converting a Series
C Preferred Share would no longer be entitled to receive such Distributed
Security with a Common Share (other than as a result of the termination of all
such Distributed Securities), a distribution of such Distributed Securities
shall be deemed to have occurred, and the Conversion Price shall be adjusted as
provided in this subparagraph (iii) (and shall be adjusted as of the date fixed
for the determination of the stockholders entitled to receive such distribution,
with any subsequent adjustments being reapplied as appropriate).

 

With respect to an adjustment pursuant to this subparagraph (iii) where there
has been a payment of a dividend or other distribution on the Common Shares of
shares of capital stock of any class or series, or similar equity interest, of
or relating to a subsidiary of the Corporation or other business unit of the
Corporation (a “Spin-Off”), then if the VWAP of the capital stock or similar
equity interest distributed to holders of Common Shares applicable to one Common
Share over the 10 consecutive Trading Day period beginning on the fifth trading
day after the effective date of the Spin-Off exceeds the fair market value as
determined by the Board of Directors, then the Conversion Price shall be
re-adjusted using such VWAP as the fair market value.

 

The occurrence of a distribution or the occurrence of any other event as a
result of which holders of Series C Preferred Shares shall not be entitled to
receive rights, including exchange rights (the “Rights”), pursuant to any
stockholders protective rights agreement that may be adopted by the Corporation
as if such holders had converted such shares into Common Shares immediately
prior to the occurrence of such distribution or event shall not be deemed a
distribution of Distributed Securities for the purposes of any Conversion Price
adjustment pursuant to this subparagraph (iii) or otherwise give rise to any
Conversion Price adjustment pursuant to this Section 6; provided, however, that
in lieu of any adjustment to the Conversion Price as a result of any such
distribution or occurrence, the Corporation shall make provision so that Rights,
to the extent issuable at the time of conversion of any Series C Preferred
Shares into Common Shares, shall issue and attach to such Common Shares then
issued upon conversion in the amount and manner and to the extent and as
provided in such stockholders protective rights agreement.

 

19

 

 

(iv)        If, at any time or from time to time after the Issue Date, the
Corporation issues or sells any Common Shares (other than in connection with any
underwritten public offering and issuances to unaffiliated third parties for an
acquisition on an arm’s-length basis) (“Additional Shares”) for a consideration
per share that is less than the Current Market Price on the Business Day
immediately preceding the earlier of the issuance or sale, or public
announcement of the issuance or sale, of such Additional Shares, then the
Conversion Price shall be reduced to an amount determined by multiplying the
Conversion Price in effect at such time by a fraction of which (x) the numerator
is the sum of (i) the product of (A) the number of Common Shares outstanding
immediately prior to such issuance or sale multiplied by (B) the greater of
(1) the Conversion Price in effect at such time and (2) the Closing Price on the
date preceding the earlier of the issuance or sale or public announcement of the
issuance or sale of such Additional Shares (the greater of (1) and (2) above
hereinafter referred to as the “Adjustment Price”) and (ii) the aggregate
consideration receivable by the Corporation for the total number of Common
Shares so issued or sold, and (y) the denominator equals the product of (i) the
sum of (A) the total number of Common Shares outstanding immediately prior to
such issuance or sale and (B) the number of additional Common Shares issued or
sold, multiplied by (ii) the Adjustment Price. An adjustment made pursuant to
this subparagraph (iv) shall be made on the next Business Day following the date
on which any such issuance or sale is made and shall be effective retroactively
to the close of business on the date of such issuance or sale.

 

(v)         Other than adjustments for cash dividends paid on Common Shares
pursuant to Section 6(e)(iii) above, no adjustment in the Conversion Price shall
be required unless such adjustment would require a cumulative increase or
decrease of at least 1% in such price; provided, however, that any adjustments
that by reason of this subparagraph (v) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment until made;
and provided further, however that any adjustment shall be required and made in
accordance with the provisions of this Section 6 (other than this subparagraph
(v)) not later than such time as may be required in order to preserve the
tax-free nature of a distribution to the holders of Common Shares.
Notwithstanding any other provisions of this Section 6, the Corporation shall
not be required to make any adjustment of the Conversion Price for (A) the
issuance of any Common Shares pursuant to any plan providing for the
reinvestment of dividends or interest payable on securities of the Corporation
and the investment of additional optional amounts in Common Shares under such
plan, or (B) the issuance of any Common Shares or options or rights to purchase
those shares pursuant to any present or future employee, director or consultant
benefit plan or program of or assumed by the Corporation. All calculations under
this Section 6 shall be made to the nearest cent (with $.005 being rounded
upward) or to the nearest one-tenth of a share (with .05 of a share being
rounded upward), as the case may be. Anything in this paragraph (e) to the
contrary notwithstanding, the Corporation shall be entitled, to the extent
permitted by law, to make such adjustments in the Conversion Price, in addition
to those required by this paragraph (e), as it in its discretion shall determine
to be advisable in order that any stock dividends, subdivision of shares,
reclassification or combination of shares, distribution of rights, options or
warrants to purchase stock or securities, or a distribution of other assets
(other than cash dividends) hereafter made by the Corporation to its
stockholders shall not be taxable.

 

20

 

 

(f)          If the Corporation becomes party to any transaction (including
without limitation a merger, consolidation, self-tender offer for all or
substantially all Common Shares outstanding or recapitalization of the Common
Shares but excluding any Common Share Events (each of the foregoing being
referred to herein as a “Transaction”)), in each case as a result of which
Common Shares shall be converted into the right to receive stock, securities or
other property (including cash or any combination thereof), each Series C
Preferred Share that is not redeemed or converted into the right to receive
stock, securities or other property in connection with such Transaction shall
thereafter be convertible into the kind and amount of shares of stock,
securities and other property (including cash or any combination thereof)
receivable upon the consummation of such Transaction by a holder of that number
of Common Shares into which one Series C Preferred Share was convertible
immediately prior to such Transaction, assuming such holder of Common Shares (i)
is not a Person with which the Corporation consolidated or into which the
Corporation merged or which merged into the Corporation or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an Affiliate
of a Constituent Person and (ii) failed to exercise his or her rights of the
election, if any, as to the kind or amount of stock, securities and other
property (including cash) receivable upon such Transaction (provided that if the
kind or amount of stock, securities and other property (including cash)
receivable upon such Transaction is not the same for each Common Share held
immediately prior to such Transaction by other than a Constituent Person or an
Affiliate thereof and in respect of which such rights of election shall not have
been exercised (“Non-Electing Share”), then for the purpose of this paragraph
(f) the kind and amount of stock, securities and other property (including cash)
receivable upon such Transaction by each Non-Electing Share shall be deemed to
be the kind and amount so receivable per share by a plurality of the
Non-Electing Shares). The Corporation shall not be a party to any Transaction
unless the terms of such Transaction are consistent with the provisions of this
paragraph (f), and it shall not consent or agree to the occurrence of any
Transaction until the Corporation has entered into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of the
holders of the Series C Preferred Shares that will contain provisions enabling
the holders of the Series C Preferred Shares that remain outstanding after such
Transaction to convert their Series C Preferred Shares into the consideration
received by holders of Common Shares at the Conversion Price in effect
immediately prior to such Transaction. The provisions of this paragraph (f)
shall similarly apply to successive Transactions.

 

(g)          If:

 

(i)          the Corporation pays a dividend on (or makes any other distribution
on or repurchases) the Common Shares; or

 

(ii)         the Corporation grants to the holders of the Common Shares rights,
options or warrants to subscribe for or purchase any shares of any class or any
other rights, options or warrants (other than Rights to which the second
paragraph of subparagraph (e)(iii) of this Section 6 applies); or

 

21

 

 

(iii)        there shall occur any reclassification of the Common Shares (other
than an event to which subparagraph (e)(i) of this Section 6 applies) or any
consolidation or merger to which the Corporation is a party and for which
approval of any stockholders of the Corporation is required, or a self-tender
offer by the Corporation for all or substantially all of its outstanding Common
Shares, or the sale or transfer of all or substantially all of the assets of the
Corporation as an entirety and for which approval of any stockholders of the
Corporation is required; or

 

(iv)        there shall occur the voluntary or involuntary liquidation,
dissolution or winding up of the Corporation,

 

then the Corporation shall cause to be prepared and delivered to the holders of
the Series C Preferred Shares at their addresses as shown on the stock records
of the Corporation, as promptly as possible, but at least fifteen (15) days
prior to the applicable date hereinafter specified, a notice stating (A) the
date on which a record is to be taken for the purpose of such dividend,
distribution or rights, options or warrants, or, if a record is not to be taken,
the date as of which the holders of Common Shares of record to be entitled to
such dividend, distribution or grant of rights, options or warrants are to be
determined or (B) the date on which such reclassification, consolidation,
merger, self-tender offer, sale, transfer, liquidation, dissolution or winding
up is expected to become effective, and the date as of which it is expected that
holders of Common Shares of record shall be entitled to exchange their Common
Shares for securities or other property, if any, deliverable upon such
reclassification, consolidation, merger, self-tender offer, sale, transfer,
liquidation, dissolution or winding up. Failure to give or receive such notice
or any defect therein shall not affect the legality or validity of the
proceedings described in this Section 6.

 

(h)          Whenever the Conversion Price is adjusted as herein provided, the
Corporation shall promptly prepare and deliver to the holders of the Series C
Preferred Shares a notice of such adjustment of the Conversion Price setting
forth the adjusted Conversion Price and the effective date of such adjustment
and an officer’s certificate setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. The Corporation shall mail such notice and such certificate to the
holders of each Series C Preferred Share at such holder’s last address as shown
on the stock records of the Corporation.

 

(i)          In any case in which paragraph (e) of this Section 6 provides that
an adjustment shall become effective on the day next following the record date
for an event, the Corporation may defer until the occurrence of such event (A)
issuing to the holder of any Series C Preferred Share converted after such
record date and before the occurrence of such event the additional Common Shares
issuable upon such conversion by reason of the adjustment required by such event
over and above the Common Shares issuable upon such conversion before giving
effect to such adjustment and (B) paying to such holder any amount of cash in
lieu of any fraction pursuant to paragraph (f) of this Section 6.

 

(j)          There shall be no adjustment of the Conversion Price in case of the
issuance of any shares of capital stock of the Corporation in a reorganization,
acquisition or other similar transaction except as specifically set forth in
this Section 6. If any action or transaction would require adjustment of the
Conversion Price pursuant to more than one paragraph of this Section 6, only one
adjustment shall be made, and such adjustment shall be the amount of adjustment
that has the highest absolute value.

 

22

 

 

(k)          If the Corporation takes any action affecting the Common Shares,
other than action described in this Section 6, that in the opinion of the Board
of Directors would materially adversely affect the conversion rights of the
holders of the Series C Preferred Shares, the Conversion Price for the Series C
Preferred Shares may be adjusted, to the extent permitted by law, in such
manner, if any, and at such time, as the Board of Directors, in its sole
discretion, may determine to be equitable in the circumstances.

 

(l)          The Corporation will at all times reserve and keep available, free
from preemptive rights, out of the aggregate of its authorized but unissued
Common Shares, for the purpose of effecting conversion of the Series C Preferred
Shares, the full number of Common Shares deliverable upon the conversion of all
outstanding Series C Preferred Shares not theretofore converted. For purposes of
this paragraph (l), the number of Common Shares that shall be deliverable upon
the conversion of all outstanding shares of Series C Preferred Shares shall be
computed as if at the time of computation all such outstanding shares were held
by a single holder.

 

(m)          The Common Shares issued by the Corporation in an Optional
Conversion or Mandatory Conversion, as applicable shall, upon issuance to such
holder, be freely transferrable whether pursuant to Rule 144 without any volume
limitations or issued pursuant to an effective registration statement. Any
Common Shares issued upon conversion of the Series C Preferred Shares shall be
validly issued, fully paid and non-assessable. Before taking any action that
would cause an adjustment reducing the Conversion Price below the then-par value
of the Common Shares deliverable upon conversion of the Series C Preferred
Shares, the Corporation shall take any corporate action that, in the opinion of
its counsel, may be necessary in order that the Corporation may validly and
legally issue fully paid and non-assessable Common Shares at such adjusted
Conversion Price. The Corporation shall endeavor to list the Common Shares
required to be delivered upon conversion of the Series C Preferred Shares, prior
to such delivery, upon each national securities exchange, if any, upon which the
outstanding Common Shares are listed at the time of such delivery.

 

(n)          The Corporation shall pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of Common
Shares or other securities or property on conversion of the Series C Preferred
Shares pursuant hereto; provided, however, that the Corporation shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issue or delivery of any Common Shares or other securities or property in
a name other than that of the holder of the Series C Preferred Shares to be
converted, and no such issue or delivery shall be made unless and until the
Person requesting such issue or delivery has paid to the Corporation the amount
of any such tax or established, to the reasonable satisfaction of the
Corporation, that such tax has been paid.

 

23

 

 

(o)          If the Conversion Price is adjusted from time to time in accordance
with this Section 6 as the result of an event that alters the number of
outstanding Common Shares (or an event in connection with which the Corporation
issues any rights, options or warrants or other securities that, upon exercise
or conversion (or otherwise), and such issuance would then alter the number of
outstanding Common Shares), then the number of Common Shares issuable hereunder
shall be adjusted by multiplying (A) the Common Shares issuable hereunder at
such time by (B) a fraction, the numerator of which shall be the Conversion
Price (prior to such adjustment) and the denominator of which shall be the
Conversion Price (following such adjustment).

 

7.           Ownership Limits

 

(a)          At any time when a holder of Series C Preferred Shares then
Beneficially Owns 9.9% or less, but greater than 4.9%, of the Common Shares
outstanding and notwithstanding any other provision contained herein or in the
Certificate of Incorporation, in no event will such holder of Series C Preferred
Shares be allowed to accept Common Shares issuable upon conversion of the Series
C Preferred Shares (taking into account Common Shares owned by any Person deemed
to be, with respect to such shares, a Beneficial Owner and, in respect of the
Investor Group, Common Shares issuable upon conversion of the Series C Preferred
Shares or otherwise) that, when taken together with the Common Shares otherwise
held, collectively exceeds 9.9% of the Common Shares outstanding on the Trading
Day immediately preceding the Holder Conversion Election Date or Corporation
Conversion Election Date, as applicable (each as appropriately adjusted for
share splits, share dividends, combinations, recapitalizations and the like and
taking into account the number of Common Shares resulting from such conversion)
(the “9.9% Cap”). Each holder of Series C Preferred Shares, on the one hand, and
the Corporation, on the other hand, agrees that this provision is for the
benefit of such holder and can be waived by such holder of Series C Preferred
Shares on 65 days prior written notice to the Corporation.

 

(b)          At any time when a holder of Series C Preferred Shares then
Beneficially Owns 4.9% or less of the Common Shares outstanding and
notwithstanding any other provision contained herein or in the Certificate of
Incorporation, in no event will such holder of Series C Preferred Shares be
allowed to accept Common Shares issuable upon conversion of the Series C
Preferred Shares (taking into account Common Shares owned by any Person deemed
to be, with respect to such shares, a Beneficial Owner or Group Member, and, in
respect of the Investor Group, Common Shares issuable upon conversion of the
Series C Preferred Shares or otherwise) that, when taken together with the
Common Shares otherwise held, collectively exceeds 4.9% of the Common Shares
outstanding on the Trading Day immediately preceding the Holder Conversion
Election Date or Corporation Conversion Election Date, as applicable (each as
appropriately adjusted for share splits, share dividends, combinations,
recapitalizations and the like and taking into account the number of Common
Shares resulting from such conversion) (the “4.9% Cap”). Each holder of Series C
Preferred Shares, on the one hand, and the Corporation, on the other hand,
agrees that this provision is for the benefit of such holder and can be waived
by such holder of Series C Preferred Shares on 65 days prior written notice to
the Corporation.

 

24

 

 

(c)          In no event will a holder of Series C Preferred Shares be allowed
to accept Common Shares issuable upon conversion of the Series C Preferred
Shares that would result in the ownership of an aggregate number of Common
Shares, when taken together with any other Common Shares then held by such
holder and persons aggregated with such holder under FINRA rules, in excess of
24.9% of the Common Shares outstanding on the Trading Day immediately preceding
the Holder Conversion Election Date (each as appropriately adjusted for share
splits, share dividends, combinations, recapitalizations and the like and taking
into account the number of Common Shares resulting from such conversion) (the
“24.9% Share Cap”), unless such ownership of Common Shares in excess of the
24.9% Share Cap is duly approved in advance by FINRA.

 

8.           Voting; Directors; Covenants.

 

(a)          Except as otherwise set forth herein or in the Certificate of
Incorporation or by law specifically provided, the holders of Series C Preferred
Shares shall have no voting rights whatsoever. As to matters upon which holders
of Series C Preferred Shares are entitled to vote, the holder thereof shall be
entitled to one (1) vote per Series C Preferred Share.

 

(b)          From and after the Issue Date and prior to the Minimum Ownership
Date, the holders of a majority of the outstanding Series C Preferred Shares
shall be entitled to elect one (1) independent director (hereinafter referred to
as a “Series C Director”) and designate one (1) observer to the Board of
Directors and shall have the exclusive right to vote for the election of such
nominee to the Corporation’s Board of Directors. Any such director or observer
shall meet the definition of “independent director” set forth in the NYSE Listed
Company Manual and applicable regulations promulgated by the SEC, and satisfy
the reasonable criteria set forth in the Certificate of Incorporation and/or
Bylaws of the Corporation, and any such observer shall execute in favor of the
Corporation a non-disclosure agreement in form and substance reasonably
satisfactory to the Corporation. Upon the occurrence of the Minimum Ownership
Date, the right of the holders of a majority of the outstanding Series C
Preferred Shares to elect a Series C Director and designate an observer to the
Board of Directors shall cease, the term of the office of the Series C Director
shall automatically terminate and the authorized number of directors
constituting the Board of Directors shall thereupon be reduced accordingly.

 

(c)          From and after the Issue Date and prior to the Minimum Ownership
Date, if and whenever at any time or times there is a Bankruptcy Event or an
acceleration of the outstanding obligations of the Corporation under the Senior
Facilities (an “Acceleration Event”), then the number of directors constituting
the Board of Directors shall, without further action, be increased by one
(hereinafter referred to as an “Additional Bankruptcy Director”) and, in
addition to the other voting rights set forth herein or otherwise provided by
law or by the Certificate of Incorporation, the holders of a majority of the
outstanding Series C Preferred Shares shall have the exclusive right to elect
the Additional Bankruptcy Director to fill such newly created directorship at
each meeting of stockholders held for the purpose of electing directors. In the
event a Bankruptcy Event or Acceleration Event no longer exists or has been
waived, cured, discharged or rescinded or the Minimum Ownership Date occurs, the
right of the holders of a majority of the outstanding Series C Preferred Shares
to elect an Additional Bankruptcy Director shall cease, the term of the office
of the Additional Bankruptcy Director shall automatically terminate and the
authorized number of directors constituting the Board of Directors shall
thereupon be reduced accordingly, but subject always to the same provisions for
the reinstatement and divestment of the right to elect an Additional Bankruptcy
Director in the case a Bankruptcy Event or Acceleration Event occurs prior to
the occurrence of the Minimum Ownership Date.

 

25

 

 

(d)          Whenever the voting rights of the holders of a majority of the
outstanding Series C Preferred Shares set forth in Sections 8(b) or 8(c) shall
have vested, such rights may be exercised initially either at a special meeting
of the holders of the Series C Preferred Shares having such voting rights,
called as hereinafter provided, or at any annual meeting of stockholders held
for the purpose of electing directors, or by the written consent pursuant to
Section 228 of the General Corporation Law of the holders of the Series C
Preferred Shares entitled to vote thereon.

 

(e)          At any time when such voting rights provided in Sections 8(b) or
8(c) shall have vested in the holders of a majority of the outstanding Series C
Preferred Shares, and if such rights shall not already have been initially
exercised, a proper officer of the Corporation, upon the written request of the
holders of record of 10% of the Series C Preferred Shares outstanding, addressed
to the Secretary of the Corporation, shall call a special meeting of the holders
of the Series C Preferred Shares for the purpose of electing the directors
contemplated by Sections 8(b) or 8(c). Such meeting shall be held at the
earliest practicable date after giving of the notice required for annual
meetings of stockholders at the place for holding annual meetings of
stockholders of the Corporation or, if none, at a place designated by the
Secretary of the Corporation. If such meeting shall not be called by a proper
officer of the Corporation within 20 days after the personal service of such
written request upon the Secretary of the Corporation, or within 20 days after
mailing the same within the United States of America, by registered mail
addressed to the Secretary of the Corporation at its principal office (such
mailing to be evidenced by the registry receipt issued by the postal
authorities), then the holders of record of at least 10% in number of Series C
Preferred Shares then outstanding which would be entitled to vote at such
meeting may designate in writing one of their number to call such meeting at the
expense of the Corporation, and such Person so designated may call a special
meeting of the holders of the Series C Preferred Shares. Such meeting shall be
held after giving the notice required for annual meetings of stockholders at the
same place as is elsewhere provided in this Section 8(e). Any holder of the
Series C Preferred Shares which would be entitled to vote at such meeting shall
have access to the stock books of the Corporation relating to the Series C
Preferred Shares for the purpose of causing a meeting of stockholders to be
called pursuant to the provisions of this Section 8(e).

 

(f)          At any meeting held for the purpose of electing directors at which
the holders of a majority of the outstanding Series C Preferred Shares shall
have the right to elect directors as provided herein, the presence in person or
by proxy of the holders of a majority of the then outstanding Series C Preferred
Shares shall be required and be sufficient to constitute a quorum of such class
for the election of directors by such class. At any such meeting or adjournment
thereof: (A) (i) the absence of a quorum of the holders of the Series C
Preferred Shares shall not prevent the election of directors by other
stockholders of the Corporation and (ii) the absence of a quorum or quorums of
such other stockholders shall not prevent the election of directors to be
elected by the holders of the Series C Preferred Shares, and (B) in the absence
of a quorum of the holders of any class of stock entitled to vote for the
election of directors, a majority of the holders present in person or by proxy
of such class shall have the power to adjourn the meeting for the election of
directors which the holders of such class are entitled to elect, from time to
time, without notice as to time and place other than announcement at the meeting
except as otherwise provided by law, until a quorum shall be present.

 

26

 

 

(g)          Any vacancy occurring in the office of a Series C Director or
Additional Bankruptcy Director elected by the holders of a majority of the
outstanding Series C Preferred Shares may be filled by the holders of a majority
of the outstanding Series C Preferred Shares.

 

(h)          The term of office of a Series C Director or Additional Bankruptcy
Director, as applicable, in office at any time when such voting right is vested
in the holders of a majority of the outstanding Series C Preferred Shares shall
terminate upon the election of their successor by the holders of a majority of
the outstanding Series C Preferred Shares at any meeting of stockholders for the
purpose of electing directors. Upon any termination of such voting right, the
term of office of a Series C Director or Additional Bankruptcy, as applicable,
then in office shall thereupon terminate and, upon such termination, the number
of directors constituting the Board of Directors shall, without further action,
be reduced accordingly, subject always to the increase of the number of
directors pursuant to Sections 8(b) and 8(c) in case of the future right of the
holders of a majority of the outstanding Series C Preferred Shares to elect a
Series C Director or Additional Bankruptcy Director, as applicable.

 

(i)          Notwithstanding the foregoing, when taken together with all the
other rights to appoint directors to the Board of Directors, the holders of the
Series C Preferred Shares shall not at any time be entitled to appoint a number
of members of the Board of Directors which would constitute 50% or more of the
total number of members of the Board of Directors and, if at any time the
members of the Board of Directors appointed by the holders of a majority of the
outstanding Series C Preferred Shares constitute 50% or more of the total number
of members of the Board of Directors, then the term of office of the last
elected Series C Director or Bankruptcy Director then in office shall thereafter
automatically terminate.

 

(j)          So long as any Series C Preferred Shares remain outstanding, in
addition to any other vote or consent of stockholders required by law or the
Certificate of Incorporation, the Corporation shall not, directly or indirectly
(including through merger or consolidation with any other corporation) and shall
not permit any of its Subsidiaries to, without the affirmative vote at a meeting
or the written consent without a meeting of the holders of at least a majority
of Series C Preferred Shares and the holders of the Series B Preferred Shares,
voting as a single class (other than Section 8(j)(ii) below, which shall only
require the affirmative vote of the holders of at least a majority of Series C
Preferred Shares):

 

27

 

 

(i)          authorize or approve the issuance of any shares of, or of any
security convertible into, or convertible or exchangeable for, shares of,
Preferred Stock or any other capital stock of the Corporation, which shares rank
senior to or on a parity with Series C Preferred Shares (other than (A) the
Series B Preferred Shares, or (B) any prior or parity shares that are not
redeemable, except for a Change of Control, delisting event, or similar event,
by the holder or, with respect to Senior Shares, are not convertible and are not
equity linked) in the payment of dividends or in the distribution of assets upon
liquidation (complete or partial), dissolution or winding up of the affairs of
the Corporation (other than the issuance of any Additional Shares pursuant to
Section 6(e)), or authorize or create, or increase the authorized number of, any
class or series of capital stock of the Corporation the shares of which rank
senior to or on a parity with Series C Preferred Shares (other than (A) the
Series B Preferred Shares, or (B) any senior or parity shares that are not
redeemable, except for a Change of Control, delisting event, or similar event,
by the holder or, with respect to Senior Shares, are not convertible and are not
equity linked) in the payment of dividends or in the distribution of assets upon
liquidation (complete or partial), dissolution or winding up of the affairs of
the Corporation or any security convertible into, or convertible or exchangeable
for, shares of any such class or series (other than any increase in the
authorized number of Series C Preferred Shares);

 

(ii)         amend, alter or repeal any of the provisions of the Certificate of
Designation designating the 7% Series C Convertible Preferred Stock as a series
of Preferred Stock, the Certificate of Incorporation or the Bylaws of the
Corporation so as to materially and adversely affect the powers, designations,
preferences and rights of the Series C Preferred Shares or change the size of
the Board of Directors; provided, however, that the amendment of the Certificate
of Incorporation so as to authorize or create, or to increase the authorized
amount of, any Junior Shares or to increase the authorized amount of Series C
Preferred Shares shall not be deemed to affect adversely the powers,
designations, preferences and rights of the Series C Preferred Shares or the
holders thereof;

 

(iii)        enter into any transaction or series of related transactions with
any Affiliate of the Corporation or any of its subsidiaries, other than in the
ordinary course of business and on terms and conditions substantially as
favorable to the Corporation or such subsidiary as would reasonably be obtained
by the Corporation or such subsidiary at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; or

 

(iv)        contract, create, incur, assume or suffer to exist any Indebtedness
or guarantee any such Indebtedness with an aggregate value of more than 4.0
times LTM Adjusted EBITDA.

 

9.           Rank.

 

The Series C Preferred Stock ranks, with respect to rights to the payment of
dividends and the distribution of assets in the event of any liquidation,
dissolution or winding up of the Corporation, (i) senior to all Common Shares,
and senior to all other equity securities of the Corporation other than equity
securities referred to in clauses (ii) and (iii) of this sentence (“Junior
Shares”); (ii) to the extent authorized under Section 8(j)(i) of this
Certificate of Designation, on a parity the Series B Preferred Shares and all
other equity securities of the Corporation the terms of which specifically
provide that such equity securities rank on a parity with the Series C Preferred
Shares with respect to rights to the payment of dividends and the distribution
of assets in the event of any liquidation, dissolution or winding up of the
Corporation (“Parity Shares”); and (iii) to the extent authorized under Section
8(j)(i) of this Certificate of Designation, junior to all equity securities of
the Corporation the terms of which specifically provide that such equity
securities rank senior to the Series C Preferred Shares with respect to rights
to the payment of dividends and the distribution of assets in the event of any
liquidation, dissolution or winding up of the Corporation (“Senior Shares”). The
term “equity securities” does not include convertible debt securities (the
issuance of which, for the avoidance of doubt, shall be subject to Section
8(j)(iv)).

 

28

 

 

10.         Record Holders.

 

The Corporation may deem and treat the record holder of any Series C Preferred
Shares as the true and lawful owner thereof for all purposes, and the
Corporation shall not be affected by any notice to the contrary.

 

11.         Reports to Holders.

 

So long as any Series C Preferred Shares remain outstanding, if the Corporation
is not required to file information, documents or reports pursuant to either of
Section 13 or Section 15(d) of the Exchange Act, and is required by any debt
financing agreement to provide quarterly reports, the Corporation shall cause
quarterly reports (containing unaudited financial statements) for the first
three quarters of each fiscal year and annual reports (containing audited
financial statements and an opinion thereon by the Corporation’s independent
certified public accountants) which the Corporation would be required to file
under Section 13 of the Exchange Act if it had a class of securities listed on a
national securities exchange to be mailed to each holder of record of Series C
Preferred Shares appearing on the stock books of the Corporation as of the date
of such mailing at the address of said holder shown therein within fifteen (15)
days after the date when such report would have been required to be filed under
Section 13 of the Exchange Act. If the Corporation is no longer a party to any
debt financing agreement which requires the preparation of quarterly reports,
the Corporation shall cause the annual reports of each of its broker-dealer
subsidiaries (containing audited statements) that the Corporation must provide
to FINRA, to be mailed to each holder of record of Series C Preferred Shares
appearing on the stock books of the Corporation as of the date of such mailing
at the address of said holder shown therein within fifteen (15) days after the
date when such reports are required to be filed with FINRA.

 

12.         No Preemptive Rights.

 

No holder of Series C Preferred Shares shall be entitled to any preemptive
rights to subscribe for or acquire any unissued Shares (whether now or hereafter
authorized) or securities of the Corporation convertible into, or carrying a
right to subscribe to or acquire, Shares.

 

13.         No Other Rights.

 

The Series C Preferred Shares shall not have any powers, designations,
preferences or relative, participating, optional, or other special rights, nor
shall there be any qualifications, limitations or restrictions or any powers,
designations, preferences or rights of such shares, other than as set forth
herein or in the Certificate of Incorporation or as may be provided by law.

 

29

 

 

14.         Waiver.

 

Notwithstanding any provision in this Certificate of Designation to the
contrary, any provision contained herein and any right of the holders of Series
C Preferred Shares granted hereunder may be waived as to all Series C Preferred
Shares (and the holders thereof) upon the approval of the Board of Directors (or
an authorized committee thereof) and the holders of a majority of the Series C
Preferred Shares then outstanding.

 

[Signature Page Follows.]

 

30

 

 

IN WITNESS WHEREOF, RCS Capital Corporation has caused this Certificate to be
duly executed in its name and on its behalf by its Chief Executive Officer this
__ day of December, 2014.

 

  RCS CAPITAL CORPORATION         By:       Name: Edward M. Weil, Jr.     Title:
  Chief Executive Officer

 

 

 

 

EXHIBIT C

Form Of Opinion of Proskauer Rose LLP

 

1. The Company: (a) is a validly existing corporation in good standing under the
laws of the State of Delaware with all corporate power and authority, as
applicable, to own, lease or operate its property and assets and to conduct its
business as described in the Company’s public filings with the Securities and
Exchange Commission; (b) has all requisite corporate power and authority to
execute, deliver and perform its obligations under the Agreement; and (c) is
duly qualified and is in good standing as a foreign corporation authorized to do
business in the State of New York.

 

2. The Agreement has been duly authorized, executed and delivered by the
Company.

 

3. The execution, delivery and performance by the Company of the Agreement does
not, and will not, (a) violate the Charter, (b) violate the By-Laws, (c) violate
any provision of Applicable Law, insofar as any such Applicable Law is
applicable to the Company, or (d) violate or breach any decree, judgment,
permit, license or order naming the Company that is known to us of any Delaware
(insofar as it relates to the DGCL), New York or federal court or governmental
agency, body or authority or administrative agency having jurisdiction over the
Company or any of its assets or properties.

 

4. All of the Preferred Stock has been duly authorized and, when issued and
delivered to and paid for by the Investors pursuant to the Agreement, will be
duly and validly issued, fully paid and non-assessable; the issuance of such
Preferred Stock is not subject to any preemptive or similar rights of
stockholders under the DGCL.

 

5. The shares of the Company’s Common Stock into which the Series C Preferred
Stock is convertible (the “Preferred Conversion Shares”) at the “Conversion
Price” (as defined in the Certificate of Designation) have been duly authorized
and validly reserved for issuance upon conversion of the Series C Preferred
Stock and if issued upon conversion of the Preferred Stock and delivered in
accordance with the terms of the Series C Preferred Stock and the Series C
Certificate of Designations and duly countersigned and registered by the
transfer agent and registrar upon such conversion, such Preferred Conversion
Shares would be validly issued, fully paid and non-assessable.

 

6. Assuming (a) the Preferred Stock are “securities” (as defined in Section
8-102 of the UCC), (b) issuance of the Preferred Stock in the names of the
Investors, (c) delivery in the State of New York of the Preferred Stock to the
Investors, (d) the Investors have paid for the Securities pursuant to the
Agreement, and (e) at the time of the last of those events, the Investors do not
have notice of an adverse claim (as defined in Section 8-105 of the UCC) to the
Securities, the Preferred Stock will be acquired by the Investors free of any
adverse claim (as defined in Section 8-102 of the UCC).

 

7. No approval, authorization, consent or order of or filing with any federal,
New York or Delaware (insofar as it relates to the DGCL) governmental or
regulatory

 



 

 

commission, board, body, court, authority or agency is required in connection
with (a) the execution, delivery and performance by the Company of the
Agreement, or (b) the issuance and delivery of the Securities as contemplated
thereby, other than (i) for those known to us for which the failure to obtain
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (ii) such as have been obtained or made, or will have
been obtained or made, at or prior to the closing of the transactions
contemplated by the Agreement, (iii) such as are described in Schedule B to this
opinion, and (iv) for filings not required to be made at or prior to the closing
of the transactions contemplated by the Agreement.

 

8. Assuming the accuracy of the representations and warranties of the Investors
contained in the Agreement and the compliance of such parties with the
agreements set forth herein and therein, it is not necessary, in connection with
the issuance and sale of the Purchased Securities, in the manner contemplated by
the Agreement, to register the Purchased Securities under the Securities Act.

 

9. The Company is not and, upon the sale of the Securities and the application
of the net proceeds therefrom will not be, an “investment company” or an entity
“controlled” by an “investment company” (as such terms are defined in the
Investment Company Act of 1940, as amended).

 

We have no knowledge of any action, suit, investigation, litigation or
proceeding before any federal, New York or Delaware (insofar as it relates to
the DGCL) governmental authority or arbitral body against the Company that
challenges the legality, validity or enforceability of the Transaction Documents
or the transactions contemplated by the Agreement that would have a Material
Adverse Effect on the Company.

 

 



 

 

 

EXHIBIT D

RCS CAPITAL CORPORATION

OFFICER’S CERTIFICATE

 

In connection with the issuance of 5,800,000 shares of 11% Series B Preferred
Stock, par value $0.001 per share, and 4,400,000 shares of 7% Series C
Convertible Preferred Stock, par value $0.001 per share, of RCS Capital
Corporation, a Delaware corporation (the “Company”) in exchange for shares of
Series A Convertible Preferred Stock, par value $0.001 per share, of the Company
pursuant to the Securities Exchange Agreement dated December 12, 2014 (the
“Securities Exchange Agreement”), among the Company and the Investors named
therein, the undersigned, Edward M. Weil, Jr., in his capacity as Chief
Executive Officer of the Company, hereby certifies to the Investors on behalf of
the Company that:

 

1.The representations and warranties of the Company set forth in Section 3.2(a)
of the Securities Exchange Agreement are true and correct in all material
respects as of the date when made and as of the Closing as though made on and as
of such date (except for the representations and warranties that speak as of a
specific date, which shall be made as of such date).

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Security Exchange
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

 

3.Trading in the Common Stock has not been suspended by the SEC or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of the Securities Exchange Agreement, and
the Common Stock has been at all times since such date listed for trading on a
Trading Market.

 

4.No action, suit or proceeding by or before any court or any governmental body
or authority, against the Company or any Subsidiary or pertaining to the
transactions contemplated by the Securities Exchange Agreement or their
consummation, has been instituted on or before the Closing Date, which action,
suit or proceeding would, if determined adversely, have a Material Adverse
Effect.

 

5.The Company has simultaneously consummated all the transactions contemplated
by the Securities Exchange Agreement.

 

Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Securities Exchange Agreement.

 

[Signature page follows.]

 

 



 

 

 

IN WITNESS WHEREOF, the undersigned has affixed his signature hereto this [•]th
day of December, 2014.

 

 

 

RCS CAPITAL CORPORATION           By:       Name: Edward M. Weil, Jr.     Title:
Chief Executive Officer  

 

 

 

 



[Signature Page – Officer’s Certificate]

 

 



 

 

 



EXHIBIT E

RCS CAPITAL CORPORATION

SECRETARY’S CERTIFICATE

 

The undersigned, Brian D. Jones, the Chief Financial Officer and Assistant
Secretary of RCS Capital Corporation, a Delaware corporation (the “Company”),
hereby certifies that he has been duly elected, qualified and is acting in such
capacity and that, as such, he is familiar with the facts herein certified and
is duly authorized to certify the same, and hereby further certifies, in
connection with the issuance of 5,800,000 shares of 11% Series B Preferred
Stock, par value $0.001 per share (“Series B Preferred Shares”), of the Company
and 4,400,000 shares of 7% Series C Convertible Preferred Stock, par value
$0.001 per share (“Series C Preferred Shares”),, of the Company, which are
convertible into a maximum of 338,461 shares of Class A Common Stock, par value
$0.001 per share, of the Company (together with the Series B Preferred Shares
and the Series C Convertible Preferred Shares, the “Securities”) in exchange for
shares of Series A Convertible Preferred Stock, par value $0.001 per share, of
the Company pursuant to the Securities Exchange Agreement dated December 12,
2014 (the “Securities Exchange Agreement”), among the Company and the Investors
named therein, to the Investors, that:

 

1.Attached hereto as Exhibit A is a true and correct copy of the [Third] Amended
and Restated Certificate of Incorporation of the Company as in full force and
effect on the date hereof and as certified by the Secretary of State of the
State of Delaware (the “Charter”). No amendment or other modification affecting
the Charter has been filed, recorded or executed other than as shown in such
Exhibit A, and no authorization for the filing, recording or execution of any
such amendment or modification is outstanding; and no action has been taken or
is pending or is contemplated for the merger of the Company into another
company, or for the consolidation or sale of all or a material part of the
assets or business of the Company, or for the dissolution or liquidation of the
Company or threatening the existence of the Company.

 

2.Attached hereto as Exhibit B is a true and correct copy of the Second Amended
and Restated By-Laws, of the Company as in full force and effect on the date
hereof (the “Bylaws”). No proposal for any amendment to the Bylaws of the
Company is currently pending.

 

3.Attached hereto as Exhibit C are true and correct copies of resolutions
adopted by unanimous written consent of the Executive Committee of the Board of
Directors of the Company on December 12, 2014 approving the transactions
contemplated by the Securities Exchange Agreement and the issuance of the
Securities. The foregoing resolutions adopted in the actions taken by unanimous
written consent were duly adopted in accordance with Delaware law and the
Charter and Bylaws and, in the case of the resolutions set forth in item (b),
the Company’s Audit Committee Charter. The foregoing resolutions adopted in the
actions taken by written consent have not been repealed or amended and are in
full force and effect. No other resolutions or consents have been adopted by the
Board of

 



 

 

  Directors of the Company or any committee of the Board of Directors of the
Company relating to the transactions contemplated by the Securities Exchange
Agreement. Each person executing each consent as a member of the Board of
Directors of the Company was, and at all times since the date of such consent
has been, a duly elected and incumbent member of the Board of Directors

 

4.The persons whose names appear on Exhibit D are duly qualified and acting
officers of the Company, duly elected or appointed to the offices set forth
opposite their respective names, and the signature set opposite the names of the
officers are their authentic signatures.

 

Proskauer Rose LLP is entitled to rely on this Secretary’s Certificate in
connection with the opinion that such firm is rendering pursuant to the
Securities Exchange Agreement. Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Securities Exchange
Agreement.

 

[Signature page follows.]

 

 



 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
[•]th day of December, 2014.

 

      Brian D. Jones   Chief Financial Officer and Assistant Secretary

 

 

I, Edward M. Weil, Jr., the Chief Executive Officer of the Company, hereby
certify that Brian D. Jones is the duly elected, qualified and acting Assistant
Secretary of the Company and that the signature appearing above is his genuine
signature.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
[•]th day of December, 2014.

 

      Edward M. Weil, Jr.   Chief Executive Officer

 

 

 

 



[Signature Page – Secretary’s Certificate]

 

 



 

 





 

EXHIBIT A

CHARTER

 

 

 

 

 



 

 

 

EXHIBIT B

BYLAWS

 

 

 

 

 



 

 

 

EXHIBIT C

RESOLUTIONS OF THE BOARD OF DIRECTORS

 



 

 

 



 

 

 

EXHIBIT D

 



Name Office Signature       Nicholas S. Schorsch Executive Chairman of the Board
of Directors         Edward M. Weil, Jr. Chief Executive Officer         Brian
D. Jones Chief Financial Officer  and Assistant Secretary         Peter M. Budko
Chief Investment Officer  



 

 



 

 

 

EXHIBIT F

RCS CAPITAL CORPORATION

INVESTOR OFFICER’S CERTIFICATE

 

In connection with the issuance of 5,800,000 shares of 11% Series B Preferred
Stock, par value $0.001 per share, and 4,400,000 shares of 7% Series C
Convertible Preferred Stock, par value $0.001 per share, of RCS Capital
Corporation, a Delaware corporation (the “Company”) in exchange for shares of
Series A Convertible Preferred Stock, par value $0.001 per share, of the Company
pursuant to the Securities Exchange Agreement dated December 12, 2014 (the
“Securities Exchange Agreement”), among the Company and the Investors named
therein, the undersigned, Mr. Norris Nissim, in his capacity as General Counsel
of Luxor Capital Partners, LP (“Luxor”) , hereby certifies to the Company on
behalf of Luxor that:

 

1.The representations and warranties of Luxor set forth in Section 3.3(a) of the
Securities Exchange Agreement are true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date).

 

2.Luxor has performed and complied with, in all material respects, all
agreements and conditions contained in the Securities Exchange Agreement
required to be performed or complied with prior to or at the Closing.

 

Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Securities Exchange Agreement.

 

[Signature page follows.]

 



 

 

  

 

IN WITNESS WHEREOF, the undersigned has affixed his signature hereto this [•]th
day of December, 2014.

 



 

LUXOR CAPITAL PARTNERS, LP         By:       Name:     Title:  

 

 



[Signature Page – Investor Officer’s Certificate]

 

 



 

 

 



 

EXHIBIT G

 

Letter of Acknowledgement and Representations

 

RCS Capital Corporation
405 Park Avenue, 15th Floor
New York, New York 10022

 

December [•], 2014

 

Gentlemen:

 

We are considering making an investment in 5,800,000 shares of 11% Series B
Preferred Stock, par value $0.001 per share (“Series B Preferred Shares”), of
RCS Capital Corporation (the “Company”) and 4,400,000 shares of 7% Series C
Convertible Preferred Stock, par value $0.001 per share (“Series C Preferred
Shares”), of the Company, which are convertible into a maximum of 338,461 shares
of Class A Common Stock, par value $0.001 per share, of the Company (together
with the Series B Preferred Shares and the Series C Convertible Preferred
Shares, the “Securities”) in exchange for shares of Series A Convertible
Preferred Stock, par value $0.001 per share, of the Company pursuant to the
Securities Exchange Agreement dated December 12, 2014 (the “SEA”), among the
Company and the Investors named therein. In consideration of and as an
inducement to your entering into the Transactions, we, on our own behalf and on
behalf of each of our Affiliates (as defined below), acknowledge, represent and
warrant to, and agree with, you and each of your Affiliates as follows (this
“Agreement”):

 

1. that we are a qualified institutional buyer, as such term is defined in Rule
144A of the Securities Act of 1933, as amended (the “Act”), and have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits, risks and suitability of investing in the Securities;
and that we are able to bear the economic risks of, and an entire loss of, our
investment in the Securities;

 

2. that we have determined, or will determine, based on our own independent
review and such professional advice as we have deemed appropriate under the
circumstances, that our receipt of the Securities (i) is fully consistent with
our financial need, objectives and condition, (ii) complies and is fully
consistent with all investment policies, guidelines and restrictions applicable
to us and (iii) is a fit, proper and suitable investment for us, notwithstanding
the clear and substantial risks inherent in investing in or holding the
Securities;

 

3. that the SEA and this Agreement is the product of negotiations between
sophisticated parties;

 

4. that the non-disclosure agreement entered into between RCS Capital
Corporation and us on [•] and the non-disclosure agreement entered into between
RCS Capital Corporation and us on [•] (the “Existing NDAs”) remain in full force
and effect as of the date hereof;

 



 

 

 

5. that we have been provided with, and had sufficient time and opportunity to
review, all information with respect to the Securities and the Company that we
have deemed, in our sole discretion, to be relevant to our decision with respect
to investment in the Securities, including without limitation certain material,
non-public information provided by the Company to us and our Representatives
pursuant to the Existing NDAs (“MNPI”) and subject to the terms thereof with
respect to the Securities and the Company;

 

6. that the MNPI remains, and was when provided, subject to the Existing NDAs;

 

7. that we have consulted with our own counsel with respect to this Agreement
and the terms hereof, and have delivered this Agreement freely and voluntarily;

 

8. that you would not enter into the SEA without the execution and delivery of
this Agreement and the protections afforded to you and your Affiliates by this
Agreement; and

 

9. as of the date of the closing of the SEA, we shall be deemed to have made the
representations, warranties, agreements and waivers made by us in this Agreement
as of the date hereof.

 

References herein to “Affiliates” include any entity controlled, directly or
indirectly, by the referenced entity or person, any entity or person that
controls, directly or indirectly, the referenced entity, and any entity under
common control with the referenced entity. As used herein, “control” means
ownership by the referenced entity or person of a majority of the voting power
of an entity or the contractual right of the referenced entity or person to
direct the actions of such entity and “controlled by” and “controls” shall be
construed accordingly. As used herein, “Representatives” of any person shall
mean its Affiliates and the directors, officers, employees, controlling persons,
representatives, co-investors, agents and advisors of such person and its
Affiliates (including, without limitation, financial advisors, counsel and
accountants).

 

Each of the terms of this Agreement shall survive the execution and delivery of
this Agreement and our receipt of the Securities upon issuance.

 

This Agreement will be governed by and construed in accordance with New York law
without giving effect to the choice of law provisions thereof. Each party, on
behalf of itself and its Affiliates, hereby irrevocable submits to the exclusive
jurisdiction and venue of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction or venue of any such court, or that such suit, action or
proceeding is improper.

 

Please confirm your agreement with the forgoing by signing and returning the
enclosed copy of this letter to the undersigned.

 



 

 

 

  LUXOR CAPITAL PARTNERS, LP       By:       Name:       Title:          

 

 

Accepted as of the date first above written:

 



RCS CAPITAL CORPORATION         By:       Name:     Title:  

 

 

 



[Signature Page – Letter of Acknowledgement]

 

 



 

 

 



EXHIBIT H

Series A Conversion Notice

 

December 12, 2014

 

RCS Capital Corporation

405 Park Avenue

15th Floor

New York, New York 10022

Attention: Legal Counsel

 

 

Per Section 6 of the Certificate of Designation dated April 29th, 2014 this is
the Holder Conversion Election Notice.

 

This is written notice to convert 800,235 shares of Series A Preferred Shares
into 1,435,451 shares of Common Stock for Luxor Capital Partners LP

 

This is written notice to convert 1,004,390 shares of Series A Preferred Shares
into 1,801,661 shares of Common Stock for Luxor Capital Partners Offshore Master
Fund LP

 

This is written notice to convert 211,549 shares of Series A Preferred Shares
into 379,473 shares of Common Stock for Luxor Wavefront LP

 

This is written notice to convert 80,631 shares of Series A Preferred Shares
into 144,634 shares of Common Stock for OC19 Master Fund LP – LCG

 

This is written notice to convert 74,748 shares of Series A Preferred Shares
into 134,082 shares of Common Stock for Luxor Spectrum Offshore Master Fund LP

 

For the avoidance of doubt, the common stock should be issued in the same name
as the converting preferred holder.

 

The certificates have been previously delivered to the company on November 18,
2014 and therefore shall be deemed to have already delivered to the company
satisfying the terms of the Certificate of Designation.

 

 

Should you require anything further, please call me at 212-763-8041.

 

Kind Regards,

 

    Norris Nissim   General Counsel  

 

 



 

 

 

 

EXHIBIT I

 

Luxor Written Consent

 

RCS Capital Corporation

Action By Unanimous Written Consent of the Holders of the Outstanding Shares of
Series A Preferred Stock of RCS Capital Corporation



The undersigned stockholders of RCS Capital Corporation, a Delaware corporation
(the “Company”), being the holders of all of the issued and outstanding shares
of 7% Series A Convertible Preferred Stock, par value $0.001 per share, of the
Company (“Series A Preferred Stock”), do hereby consent to and adopt the
resolutions attached hereto as Annex A, which are incorporated herein by
reference, pursuant to the General Corporation Law of the State of Delaware (the
“DGCL”) and the By-Laws of the Company.

 

This Written Consent (the “Written Consent”) may be executed (including by
facsimile transmission) with counterpart signature pages or in one or more
counterparts.

 

IN WITNESS WHEREOF, the undersigned stockholders have executed and delivered
this Written Consent with respect to all the shares of Series A Preferred Stock
held by such stockholders on the date written below opposite its name.

 

 

[Signature Page Follows.]

 

 

 



 

 

 

 

 

LUXOR CAPITAL PARTNERS, LP                 By:     Dated:       Name:          
Title:        

 

LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP                 By:     Dated:  
    Name:           Title:        

 

LUXOR SPECTRUM OFFSHORE MASTER FUND, LP               By:     Dated:       Name:
          Title:        

 

 

LUXOR WAVEFRONT, LP 

                  By:     Dated:       Name:           Title:        

 

OC 19 MASTER FUND, L.P.-LCG                 By:     Dated:       Name:          
Title:        

 

 

 

 

 





 

ANNEX A

 

WHEREAS, the Company desires to enter into that certain Securities Exchange
Agreement attached hereto as Exhibit A and incorporated by reference herein (the
“Exchange Agreement”), by and among the Company and the other parties thereto;

 

WHEREAS, pursuant to Section 8(k) of the Certificate of Designation governing
the Series A Preferred Stock filed with the Secretary of State of the State of
Delaware on April, 29, 2014 (the “Series A COD”), the Company may not, without
the affirmative vote at a meeting or the written consent without a meeting of
the holders of at least a majority of the shares of Series A Preferred Stock
then outstanding and subject to certain limited exceptions contained in the
Series A COD, enter into the transactions contemplated by the Exchange
Agreement, including authorizing or approving the issuance of any shares of, or
of any security convertible into, or convertible or exchangeable for, shares of,
Preferred Stock (as defined in the Series A COD) or any other capital stock of
the Company, which shares rank prior to or on a parity with the shares of Series
A Preferred Stock; and

 

WHEREAS, the undersigned holders of Series A Preferred Stock desire the Company
to enter into and perform its obligations under the Exchange Agreement;

 

NOW, THEREFORE, BE IT RESOLVED, consistent with the DGCL and the Company’s
By-Laws, effective immediately, the undersigned holders of Series A Preferred
Stock affirmatively authorize, consent to and approve the Company entering into
the Exchange Agreement and performing its obligations thereunder, including,
without limitation, the issuance of the New Preferred Shares (as defined in the
Exchange Agreement); and be it further

 

RESOLVED, that all prior lawful actions taken by the Board of Directors, the
Executive Committee of the Company and the officers of the Company, or any of
them, in connection with the foregoing resolutions on behalf of the Company be,
and they hereby are, ratified and confirmed in all respects.

 

 



 

 

 

EXHIBIT A

 

[Securities Exchange Agreement]

 

 

 

 



 

 



 

EXHIBIT J

 

AMENDMENT NO. 1 TO
PUT & CALL AGREEMENT



 

This AMENDMENT NO. 1 TO PUT & CALL AGREEMENT, dated as of December [•], 2014
(this “Amendment”), is entered into by and among RCS Capital Corporation (the
“Company”), Luxor Capital Partners, LP, Blue Sands LLC, Blue Sands B Inc., Blue
Sands C Inc., and Blue Sands D Inc. (collectively, the “Investors”) and the
existing members of RCS Capital Management, LLC (together with the Company and
the Investors, the “Parties”).

 

WHEREAS, on April 29, 2014, the Parties entered into a Put & Call Agreement (the
“PCA”);

 

WHEREAS, on December [•], 2014, the Company entered into a Securities Exchange
Agreement (the “SEA”) with Luxor Capital Group, LP and the other investors
identified on the signature pages of the SEA, all of whom are affiliates of the
Investors, which provides for, among other things, the exchange of Series A
Preferred Stock (as defined in the SEA) for Series C Preferred Stock (as defined
in the SEA) following the satisfaction or waiver of certain conditions.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree to the following:

 

1.This Amendment shall become effective on the date hereof (the “Effective
Date”).

 

2.On the Effective Date, Section 1.1(tt) of the PCA is hereby amended and
restated in its entirety as follows:

 

““Put Settlement Amount” means, as to the Put Interest, such number of shares of
Class A Common Stock equal to (i) the number of shares of the Class A Common
Stock outstanding (plus the amount of Class A Common Stock issuable upon
conversion of all outstanding 7% Series C Convertible Preferred Stock and 5.00%
Convertible Senior Notes due 2021 at such date) at the time of the Put Exercise
Notice multiplied by (ii) the Percentage Interest that is attributable to the
Put Interest, multiplied by (iii) 0.15.”

 

3.On the Effective Date, Section 5.12 of the PCA is hereby amended and restated
in its entirety as follows:

 

Section 10. Section 5.12. Ownership Limits.

 

(a)At any time when the Investor then Beneficially Owns 9.9% or less but greater
than 4.9% of the Class Common Stock outstanding, in no event will the Investor
be allowed to accept Class A Common Stock, including Class A Common Stock
obtained upon conversion of the Series C

 



 

 

  Preferred Shares or otherwise (taking into account Class A Common Stock owned
by any Person deemed to be, with respect to such shares, a Beneficial Owner )
that, when taken together with the Class A Common Stock otherwise held,
collectively exceeds 9.9% of the Class A Common Stock outstanding on the Trading
Day immediately preceding the Put Exercise Notice or Call Exercise Notice, as
applicable (each as appropriately adjusted for share splits, share dividends,
combinations, recapitalizations and the like and taking into account the number
of Class A Common Stock resulting from such conversion). The Investor, on the
one hand, and the Company, on the other hand, agrees that this provision is for
the benefit of the Investor and can be waived by the Investor on 65 days prior
written notice to the Company.

 

(b)At any time when the Investor then Beneficially Owns 4.9% or less of the of
the Class A Common Stock outstanding, in no event will the Investor be allowed
to accept Class A Common Stock, including Class A Common Stock obtained upon
conversion of the Series C Preferred Shares or otherwise (taking into account
Class A Common Stock owned by any Person deemed to be, with respect to such
shares, a Beneficial Owner ) that, when taken together with the Class A Common
Stock otherwise held, collectively exceeds 4.9% of the Class A Common Stock
outstanding on the Trading Day immediately preceding the Put Exercise Notice or
Call Exercise Notice, as applicable (each as appropriately adjusted for share
splits, share dividends, combinations, recapitalizations and the like and taking
into account the number of Class A Common Stock resulting from such conversion).
The Investor, on the one hand, and the Company, on the other hand, agrees that
this provision is for the benefit of the Investor and can be waived by the
Investor on 65 days prior written notice to the Company.

 

For purposes of this Section 5.12, “Beneficial Owner” shall mean a “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act).

 

4.The PCA and this Amendment constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior negotiations,
representations or agreements relating thereto, whether written or oral. No
amendment or modification of this Amendment shall be valid or binding upon the
parties unless in writing and signed by the Parties; provided, however, if the
SEA is terminated for any reason prior to the Effective date, this Amendment
will terminate automatically, without requiring any action of any kind to be
taken by the Parties, and shall be null and void and without further effect
thereafter.

 

5.Except as specifically amended by this Amendment, the PCA shall remain in full
force and effect and the PCA, as amended by this Amendment, is hereby ratified
and affirmed in all respects. Following the Effective Date, each reference in
the PCA to “this Agreement,” “herein,” “hereunder” or words of similar import
shall mean and be a reference to the PCA as amended by this Amendment.

 

 



 

 

 

6.The Parties agree that if any provision of this Amendment is found to be
invalid or unenforceable, it will not affect the validity or enforceability of
any other provision. This Amendment shall be governed by the laws of the State
of New York, without regard to the choice of law principles thereof.

 

[Signature page follows.]

 

 

 



 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.

 





  RCS CAPITAL CORPORATION               By:       Name:       Title:  



 

 



 

 

 



 



  INVESTOR:       LUXOR CAPITAL PARTNERS, LP         By:       Name:      
Title:  

 

 

  BLUE SANDS LLC         By:       Name:       Title:  

 

 

  BLUE SANDS B INC.         By:       Name:       Title:  

 

 

  BLUE SANDS C INC.         By:       Name:       Title:  

 

 

  BLUE SANDS D INC.         By:       Name:       Title:  

 



[Signature Page - Amendment No. 1 to Put & Call Agreement]



 

 

 

 

  existing members:       By:       Name: Nicholas S. Schorsch

 

 

  By:       Name: Shelley D. Schorsch

 

 



  By:       Name: William M. Kahane

 

 

  By:       Name: Peter M. Budko

 

 



  By:       Name: Edward M. Weil Jr.

 

  

  By:       Name: Brian S. Block

 



 

